Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT, dated as of the 13th day of December, 2006 (the
“Agreement”) settles real property tax assessments and litigation concerning the
Bowline and Lovett electric generating facilities (and certain properties
adjacent thereto) and is by and among the TOWN OF HAVERSTRAW, a body corporate
and politic existing under the laws of the State of New York, with an office at
1 Rosman Road, Garnerville, New York (“Haverstraw”), the VILLAGE OF HAVERSTRAW,
a body corporate and politic existing under the laws of the State of New York,
with an office at 40 New Main Street, Haverstraw, New York (“Haverstraw
Village”), the VILLAGE OF WEST HAVERSTRAW, a body corporate and politic existing
under the laws of the State of New York, with an office at 130 Samsondale Ave,
West Haverstraw, New York (“West Haverstraw Village”), the HAVERSTRAW-STONY
POINT CENTRAL SCHOOL DISTRICT, a central school district of the State of New
York, with an office at 65 Chapel Street, Garnerville, New York (the “School
District”), the COUNTY OF ROCKLAND, a body corporate and politic existing under
the laws of the State of New York, with an office at 11 New Hempstead Road, New
City, New York (the “County” and, collectively with Haverstraw, Haverstraw
Village, West Haverstraw Village, and the School District, the “Bowline Tax
Jurisdictions”), the TOWN OF STONY POINT, a body corporate and politic existing
under the laws of the State of New York, with an office at 74 East Main Street,
Stony Point, New York (“Stony Point”, and together with the School District and
the County, the “Lovett Tax Jurisdictions”) (the Lovett Tax Jurisdictions and
the Bowline Tax Jurisdictions are referred to herein as the “Tax Jurisdictions”,
or in the singular, a “Tax Jurisdiction”), MIRANT BOWLINE, LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware and authorized to do business in the State of New York, with
an office at 140 Samsondale Avenue, West Haverstraw, New York (“Mirant
Bowline”), MIRANT LOVETT, LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware and authorized to do
business in the State of New York, with an office at 37 Elm Street, Tompkins
Cove, New York (“Mirant Lovett”), MIRANT NEW YORK, INC., a corporation duly
organized and validly existing under the laws of the State of Delaware, with an
office at 140 Samsondale Avenue, West Haverstraw, New York (“Mirant New York”),
HUDSON VALLEY GAS CORPORATION, a corporation duly organized and validly existing
under the laws of the State of New York, with an office at 140 Samsondale
Avenue, West Haverstraw, New York (“HVG”, and together with Mirant Bowline,
Mirant Lovett, and Mirant New York, the “New York Companies”, or in the
singular, a “New York Company”), and MIRANT CORPORATION, a corporation duly
organized and validly existing under the laws of the State of Delaware, with an
office at 1155 Perimeter Center West, Atlanta, Georgia (“Mirant” and,
collectively with the New York Companies, the “Mirant Parties”) (the Tax
Jurisdictions and the Mirant Parties are referred to herein as the “Parties”).


--------------------------------------------------------------------------------




RECITALS:

A.            Bowline Facility Recitals

WHEREAS, Orange and Rockland Utilities, Inc. (“O & R”) commenced certain tax
certiorari proceedings in the Supreme Court of the State of New York, County of
Rockland (the “New York Court”), pursuant to Article 7 of the New York Real
Property Tax Law (“RPTL”) to review the assessments on certain of its real
properties located in Haverstraw as set forth on the 1995, 1996, 1997, and 1998
final assessment rolls of Haverstraw (the “1995 – 1998 Haverstraw Proceedings”);
and

WHEREAS, Southern Energy Bowline, LLC (which is now known as Mirant Bowline, LLC
following a name change) or its predecessor subsequently purchased from O & R
some of the property subject to the petitions in the 1995 – 1998 Haverstraw
Proceedings, which properties are identified on Exhibit “A” attached hereto, and
are known commonly as the Bowline Electric Generating Facility (the “Bowline
Facility”); and

WHEREAS, by Order of the New York Court dated November 10, 2000, Southern Energy
Bowline, LLC was permitted to intervene as a petitioner in the 1995 – 1998
Haverstraw Proceedings; and

WHEREAS, by Stipulation and Order of the New York Court dated May 19, 2004,
O & R’s claims with respect to the assessments of its properties (transmission
and distribution properties) not identified on Exhibit “A” attached hereto were
severed from the 1995 – 1998 Haverstraw Proceedings and made the subject of
separate proceedings that are not the subject of this Agreement; and

WHEREAS, similar proceedings in relation to the assessments of the Bowline
Facility were commenced by Southern Energy Bowline, LLC in connection with the
1999 and 2000 final assessment rolls of Haverstraw (the “1999 – 2000 Haverstraw
Proceedings”); and

WHEREAS, Mirant Bowline and Mirant New York represent that O & R no longer has
an interest in the 1995 – 1998 Haverstraw Proceedings or the 1999 – 2000
Haverstraw Proceedings relating to the tax parcels identified on Exhibit ”A”
attached hereto; and

WHEREAS, similar proceedings in relation to the assessments of the Bowline
Facility were commenced by certain of the New York Companies in connection with
the 2001, 2002, and 2003 final assessment rolls of Haverstraw (the “2001 – 2003
Haverstraw Proceedings”), and the 2004, 2005, and 2006 final assessment rolls of
Haverstraw (the “2004 – 2006 Haverstraw Proceedings”); and

WHEREAS, by Decision and Order of the New York Court dated November 24, 2004,
Mirant Bowline was substituted for Southern Energy Bowline, LLC in the 1999 –
2000 Haverstraw Proceedings, and further permitted to be added as a named
petitioner in the 2001 – 2003 Haverstraw Proceedings; and

2


--------------------------------------------------------------------------------




WHEREAS, by Stipulation and Order of the New York Court, the 1995 – 1998
Haverstraw Proceedings, the 1999 – 2000 Haverstraw Proceedings and the 2001 –
2003 Haverstraw Proceedings (collectively, the “1995 – 2003 Haverstraw
Proceedings”) were joined for purposes of trial; and

WHEREAS, by order dated July 6, 2004, the New York Court dismissed on procedural
grounds the portion of the 1995 – 1998 Haverstraw Proceedings concerning the
1996 final assessment roll; and

WHEREAS, the 1995 – 2003 Haverstraw Proceedings have been fully tried; and

WHEREAS, the New York Court issued a Decision and Order, dated August 11, 2006,
and entered on August 16, 2006, regarding the 1995 – 2003 Haverstraw Proceedings
(excluding the 1996 final assessment roll of Haverstraw) (the “Haverstraw
Decision”); and

WHEREAS, the New York Court issued a “Resettled Order and Judgment,” dated
September 18, 2006, and entered on September 21, 2006, regarding the 1995 – 2003
Haverstraw Proceedings (the “Haverstraw Resettled Order”); and

WHEREAS, the Bowline Tax Jurisdictions and Mirant Bowline, Mirant New York and
Mirant have reached agreement to: (a) withdraw all pending appeals arising from
or related to the 1995 – 2003 Haverstraw Proceedings, the Haverstraw Decision,
and the Haverstraw Resettled Order, (b) apply the revised 2003 assessed values
determined for the Bowline Facility in the Haverstraw Decision and the
Haverstraw Resettled Order to the 2004 and 2005 final assessment rolls of
Haverstraw pursuant to RPTL § 727, and (c) use the 2003 market value determined
for the Bowline Facility in the Haverstraw Decision and the Haverstraw Resettled
Order for purposes of the 2006 final assessment rolls for the Bowline Facility;
and

B.            Lovett Facility Recitals

WHEREAS, Southern Energy Lovett, LLC (which is now known as Mirant Lovett, LLC
following a name change) commenced certain tax certiorari proceedings in the New
York Court pursuant to Article 7 of the RPTL to review the assessments on
certain of its real properties, identified on Exhibit “B” attached hereto and
collectively referred to as the Lovett Electric Generating Facility (the “Lovett
Facility”), located in Stony Point as set forth on the 2000 final assessment
roll of Stony Point (the “2000 Stony Point Proceeding”); and

WHEREAS, similar proceedings in relation to the assessments of the Lovett
Facility were commenced by certain of the New York Companies in connection with
the 2001, 2002, and 2003 final assessment rolls of Stony Point (the “2001 – 2003
Stony Point Proceedings”); and

WHEREAS, similar proceedings in relation to the assessments of the Lovett
Facility were commenced by certain of the New York Companies in connection with
the 2004, 2005, and 2006 final assessment rolls of Stony Point (the “2004 – 2006
Stony Point Proceedings”); and

3


--------------------------------------------------------------------------------




WHEREAS, by Decision and Order of the New York Court dated May 16, 2005, Mirant
Lovett was substituted for Southern Energy Lovett, LLC in the 2000 Stony Point
Proceeding, and further permitted to be added as a named petitioner in the 2001
– 2003 Stony Point Proceedings; and

WHEREAS, by Stipulation and Order of the New York Court, the 2000 Stony Point
Proceeding and the 2001 – 2003 Stony Point Proceedings (together, the “2000 –
2003 Stony Point Proceedings”) were joined for purposes of trial; and

WHEREAS, the 2000 – 2003 Stony Point Proceedings have been fully tried; and

WHEREAS, the New York Court issued a Decision and Order, dated August 28, 2006,
and entered on August 31, 2006, regarding the 2000 – 2003 Stony Point
Proceedings (the “Stony Point Decision”); and

WHEREAS, the New York Court issued a “Resettled Order and Judgment,” dated
September 18, 2006, and entered on September 21, 2006, regarding the 2000 – 2003
Stony Point Proceedings (the “Stony Point Resettled Order”); and

WHEREAS, the Lovett Tax Jurisdictions and Mirant Lovett, Mirant New York and
Mirant have reached agreement to withdraw all pending appeals arising from or
related to the 2000 – 2003 Stony Point Proceedings, the Stony Point Decision,
and the Stony Point Resettled Order, and apply the assessed values determined
for the Lovett Facility in the Stony Point Decision and the Stony Point
Resettled Order to the 2004, 2005, and 2006 final assessment rolls of Stony
Point pursuant to RPTL § 727; and

C.            Hudson Valley Gas Recitals

WHEREAS, HVG is the owner of a twenty-four inch natural gas pipeline (“HVG
Property”), as more fully identified on Exhibit “C”; and

WHEREAS, certain of the New York Companies challenged the assessments of the HVG
Property relative to the Haverstraw 2003 final assessment roll, as part of the
2003 Haverstraw Proceeding; and

WHEREAS, the Bowline Tax Jurisdictions and certain of the New York Companies
agreed to dismiss the challenge of said assessments on the HVG Property at the
trial of the 1995-2003 Haverstraw Proceedings; and

WHEREAS, certain of the New York Companies challenged the assessments of the HVG
Property relative to the Haverstraw 2004, 2005, and 2006 final assessment rolls,
as part of the 2004 – 2006 Haverstraw Proceedings, and those challenges remain
unresolved; and

WHEREAS, the Bowline Tax Jurisdictions and Mirant Bowline, Mirant New York, HVG,
and Mirant have reached agreement for the 2004, 2005, and 2006 final assessment
rolls of Haverstraw for the HVG Property; and

4


--------------------------------------------------------------------------------




D.            Village Recitals

WHEREAS, O & R commenced similar tax certiorari proceedings in the New York
Court to review the assessments on certain of its real properties located in
West Haverstraw Village as set forth on the 1996, 1997, 1998 and 1999 final
assessment rolls of West Haverstraw Village (the “1996 – 1999 West Haverstraw
Village Proceedings”); and

WHEREAS, Southern Energy Bowline, LLC or its predecessor subsequently purchased
from O & R the property that was the subject of the petitions in the 1996 – 1999
West Haverstraw Village Proceedings, which property is identified in Exhibit “A”
attached hereto as tax map parcel number 600.00-324; and

WHEREAS, Mirant Bowline represents that O & R no longer has an interest in the
1996 – 1999 West Haverstraw Village Proceedings relating to the tax parcels (in
whole or in part) identified on Exhibit “A”; and

WHEREAS, tax certiorari proceedings were commenced by Mirant New York in the New
York Court to review the assessments on certain of its real properties located
in West Haverstraw Village as set forth on the 2001 and 2002 final assessment
rolls of West Haverstraw Village (the “2001 – 2002 West Haverstraw Village
Proceedings” and together with the 1996 – 1999 West Haverstraw Village
Proceedings, the “West Haverstraw Village Proceedings”); and

WHEREAS, in the year 2002, West Haverstraw Village ceased to be an assessing
unit and became a levying unit only, thereafter applying the prior year final
assessment rolls of Haverstraw to levy its taxes; and

WHEREAS, certain of the New York Companies commenced similar tax certiorari
proceedings in the New York Court to review the assessments on one of their real
properties located in Haverstraw Village as set forth on the 2001, 2002, 2003,
2004, 2005, and 2006 final assessment rolls of Haverstraw Village (the
“Haverstraw Village Proceedings”, and together with the West Haverstraw Village
Proceedings, the “Village Proceedings”); and

E.            Bankruptcy Recitals

WHEREAS, commencing on July 14, 2003, and continuing on various dates
thereafter, MC 2005, LLC (which was named Mirant Corporation prior to January 3,
2006) (“Old Mirant”), along with more than seventy (70) domestic affiliates,
including the New York Companies (collectively, the “Debtors”), filed bankruptcy
petitions pursuant to Chapter 11 of title 11, United States Code (the
“Bankruptcy Code”), in the United States Bankruptcy Court for the Northern
District of Texas (the “Bankruptcy Court”) (jointly administered under Case
Number 03-46950-DML (the “Bankruptcy Cases”)); and

WHEREAS, on September 30, 2003, the Debtors filed in the Bankruptcy Cases their
Motion Pursuant to 11 U.S.C. §§ 105(a) and 505(a) for the Determination of Tax
Liability, whereby the Debtors requested the Bankruptcy Court to determine the
amount of property tax liability and

5


--------------------------------------------------------------------------------




property tax refund with respect to the Bowline Facility and the Lovett Facility
[Docket No. 1035] (the “505 Motion”); and

WHEREAS, Haverstraw, Stony Point, the County, and the School District opposed
the relief requested in the 505 Motion and asserted, inter alia, that the
Bankruptcy Court lacked subject matter jurisdiction to determine the tax
liability that is the subject of the 505 Motion; and

WHEREAS, on December 16, 2003, the County filed Proof of Claim No. 7117 against
Mirant Bowline, Proof of Claim No. 7118 against Mirant New York, and Proof of
Claim No. 7119 against Mirant Lovett (the “County Claims”) asserting contingent
claims for amounts the County would be obligated to pay to certain other taxing
authorities if Mirant Bowline, Mirant Lovett and/or Mirant New York failed to
pay the real property taxes with respect to the Bowline Facility or the Lovett
Facility.  The County also filed Proof of Claim No. 7108 against Mirant NY-Gen,
LLC, which was subsequently withdrawn.  The County also filed Proof of Claim No.
6663 against Mirant Bowline and Proof of Claim No. 6665 against Old Mirant
seeking amounts owing for fire retardant services provided by the County, and
Proof of Claim No. 6664 against Mirant Bowline relating to an environmental
settlement (collectively, the “Non-Tax Claims”); and

WHEREAS, on January 9, 2004, the Bankruptcy Court entered its Order Regarding
Motions to Dismiss and/or Abstain from Hearing Debtors’ Motion Pursuant to 11
U.S.C. §§ 105(a) and 505(a) for a Determination of Tax Liability [Docket No.
2463], pursuant to which the Bankruptcy Court abstained from hearing and ruling
on the tax issues that were the subject of the 1995 – 2003 Haverstraw
Proceedings and the 2000 – 2003 Stony Point Proceedings in favor of the New York
Court; and

WHEREAS, on January 12, 2004, the School District filed the following proofs of
claim (the “School District Claims”) asserting amounts owing for taxes and/or
penalties: (a) Proof of Claim No. 7624 against Mirant Lovett, (b) Proof of Claim
No. 7627 against Mirant Bowline, (c) Proof of Claim No. 7628 against Mirant New
York, and (d) Proof of Claim No. 7629 against Old Mirant; and

WHEREAS, on October 18, 2004, the Debtors filed in the Bankruptcy Cases their
Consolidated Omnibus Objection to Proofs of Claim Filed by the County of
Rockland and the Haverstraw-Stony Point Central School District (Proofs of Claim
Nos. 7117-7119 & Claim Nos. 7624, 7627-7629) [Docket No. 5929] (the “Claim
Objection”), wherein the Debtors sought the entry of an order disallowing the
County Claims and the School District Claims; and

WHEREAS, on January 3, 2005, the Debtors filed in the Bankruptcy Cases their
Application Pursuant to 11 U.S.C. § 502(c), Fed. R. Bank. P. 3007, Fed. R. Civ.
P. 42(a) and the Claims Estimation Procedures for (i) the Estimation of Proofs
of Claim Filed by the County of Rockland and the Haverstraw-Stony Point Central
School District and (ii) the Consolidation of the Debtors’ Application with the
Debtors’ Claim Objections (Proofs of Claim Nos. 7117-7119 & Claim Nos. 7624,
7627-7629) [Docket No. 7551] (the “Estimation Application”); and

6


--------------------------------------------------------------------------------




WHEREAS, on January 19, 2005, the Bankruptcy Court adjourned the hearings on the
Claim Objection and the Estimation Application to allow the New York Court to
address the 1995 – 2003 Haverstraw Proceedings and the 2000 – 2003 Stony Point
Proceedings; and

WHEREAS, subsequent to the commencement of the Bankruptcy Cases, the New York
Companies did not pay any real property taxes levied against: (a) the Bowline
Facility and the HVG Property by Haverstraw, any involved special districts, the
County, the County of Rockland Solid Waste Management Authority (the “County
Solid Waste Authority”), or the School District with respect to each of the
2003, 2004, 2005, and 2006 final assessment rolls of Haverstraw (excluding the
2003-2004 School District taxes, 2004 Haverstraw, County, and special district
taxes for the HVG Property, and excluding January 2007 Taxes, as defined herein
at Section 4(f)), (b) the Bowline Facility and the HVG Property by West
Haverstraw Village with respect to each of the 2003, 2004, and 2005 final
assessment rolls of Haverstraw, (c) the Bowline Facility by Haverstraw Village,
with respect to each of the 2004, 2005, and 2006 final assessment rolls of
Haverstraw Village, and (d) the Lovett Facility by Stony Point, any involved
special districts, the County, the County Solid Waste Authority, or the School
District with respect to each of the 2003, 2004, 2005, and 2006 final assessment
rolls of Stony Point (excluding January 2007 Taxes as defined herein at
Section 4(f)) (collectively, “Unpaid Real Property Taxes”); and

WHEREAS, pursuant to an order dated December 9, 2005 [Docket No. 12569] (the
“Confirmation Order”), the Bankruptcy Court confirmed the Amended and Restated
Second Amended Joint Chapter 11 Plan of Reorganization for Mirant Corporation
and its Affiliated Debtors (the “Plan”) with respect to each of the Debtors
other than the New York Companies and Mirant NY-Gen, LLC.  The effective date of
the Plan was January 3, 2006.  Pursuant to Article VII, Section 8.2(a) of the
Plan, Old Mirant transferred substantially all of its assets to Mirant,
including the claims of Old Mirant related to and being compromised by this
Agreement; and


WHEREAS, ON OCTOBER 3, 2006, THE COUNTY FILED IN THE BANKRUPTCY CASES ITS MOTION
TO COMPEL PAYMENT OF POSTPETITION TAXES FILED BY INTERESTED PARTY COUNTY OF
ROCKLAND [DOCKET NO. 14670] (THE “CONTESTED MATTER”) SEEKING IMMEDIATE PAYMENT
OF APPROXIMATELY $111 MILLION IN UNPAID TAXES, INTEREST AND PENALTIES AS OF
NOVEMBER 1, 2006.  THE FOREGOING AGGREGATE AMOUNT IS COMPRISED OF APPROXIMATELY
$82.8 MILLION IN PAST-DUE TAXES AND APPROXIMATELY $28.1 MILLION OF PENALTIES AND
INTEREST WITH RESPECT TO SUCH PAST-DUE TAXES, AND DOES NOT INCLUDE TAXES,
INTEREST AND PENALTIES RELATED TO THE HVG PROPERTY.  MIRANT BOWLINE, MIRANT
LOVETT, MIRANT NEW YORK, AND MIRANT OPPOSED THE CONTESTED MATTER ON THE GROUNDS,
INTER ALIA, THAT REFUNDS WERE OWED IN EXCESS OF THE TAXES OWED TO THE COUNTY AND
THAT THE TAXES REMAINED CONTINGENT AND UNLIQUIDATED; AND


WHEREAS, ON OCTOBER 5, 2006, MIRANT NEW YORK, MIRANT BOWLINE, MIRANT LOVETT, AND
MIRANT COMMENCED THE PROCEEDING IN THE BANKRUPTCY COURT STYLED MIRANT
CORPORATION, ET AL. V. TOWN OF HAVERSTRAW, ET AL., ADVERSARY NUMBER 06-04202-DML
(THE “ADVERSARY PROCEEDING” AND TOGETHER WITH THE 505 MOTION, THE ESTIMATION
APPLICATION, AND THE CLAIM OBJECTION, THE “BANKRUPTCY LITIGATION”), ASKING THE
BANKRUPTCY COURT TO DETERMINE, AMONG OTHER THINGS: (A) THE TAXES FOR THE BOWLINE
FACILITY AND THE LOVETT FACILITY FROM 2004 – 2006, (B) THAT MIRANT BOWLINE AND
MIRANT LOVETT ARE NOT REQUIRED TO PAY TAXES OWING FOR THE BOWLINE FACILITY AND
THE LOVETT FACILITY UNTIL ALL REFUNDS OWING TO MIRANT BOWLINE AND MIRANT LOVETT
HAVE BEEN CREDITED,

7


--------------------------------------------------------------------------------





(C) WHETHER INTEREST WAS OWING ON THE UNPAID REAL PROPERTY TAXES, (D) THAT
RPTL § 727 DID NOT APPLY TO THE ADVERSARY PROCEEDING, AND (E) THE TAX
JURISDICTIONS ARE NOT ENTITLED TO POSTPETITION PENALTIES OR INTEREST.  THE
UNPAID REAL PROPERTY TAXES LEVIED AGAINST THE HVG PROPERTY WERE NOT ADDRESSED IN
THE ADVERSARY PROCEEDING; AND

WHEREAS, upon payment of or offset for all Refunds (as defined below in Section
3 of this Agreement) by the Tax Jurisdictions and payment of or offset for all
Back Taxes (as defined below in Section 4 of this Agreement) by the New York
Companies in accordance with the terms of this Agreement (as set forth in
Section 5 of this Agreement), the County Claims and the School District Claims
(together with any and all claims arising from or related to Unpaid Real
Property Taxes), but not the Non-Tax Claims, will be deemed satisfied in full
and the Mirant Parties will have no further liability pursuant to the County
Claims and the School District Claims.  This Agreement does not relieve the
Mirant Parties, individually or collectively, of their obligation to timely pay
future taxes, fees or charges not specifically addressed by this Agreement; and

F.            Global Settlement Recitals

WHEREAS, following over two years of negotiation, the Parties have reached an
agreement for compromise and settlement of all the 1995 – 2003 Haverstraw
Proceedings, the 2000 – 2003 Stony Point Proceedings, the 2004 – 2006 Haverstraw
Proceedings, the 2004 – 2006 Stony Point Proceedings, and the Village
Proceedings (collectively, the “New York Proceedings”); and

WHEREAS, the Parties have fully reviewed the settlement terms and each has
determined that this Agreement is in compliance with applicable legal
requirements and is in the best interests of all Parties; and

WHEREAS, the settlement of the New York Proceedings is an element of and is
contingent upon a comprehensive settlement resolving the Bankruptcy Litigation
and the Unpaid Real Property Taxes; and

WHEREAS, the settlements of the New York Proceedings and the Unpaid Real
Property Taxes are further the subject of a motion in the Bankruptcy Court
pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure for an Order
approving such settlements (the “9019 Order”), a form of which order is attached
hereto as Exhibit “D”; and

G.            Settlement Approvals

WHEREAS, by resolution dated December 13, 2006 (“Haverstraw Authorizing
Resolution”), the Town Board of Haverstraw approved this Agreement and
authorized the execution and delivery of this Agreement by the Supervisor of
Haverstraw; and

WHEREAS, by resolution dated December 12, 2006 (“Stony Point Authorizing
Resolution”), the Town Board of Stony Point approved this Agreement and
authorized the execution and delivery of this Agreement by the Supervisor of
Stony Point; and

8


--------------------------------------------------------------------------------




WHEREAS, by resolution dated December 12, 2006 (“Haverstraw Village Authorizing
Resolution”), the Board of Trustees of Haverstraw Village approved this
Agreement and authorized the execution and delivery of this Agreement by the
Mayor of Haverstraw Village; and

WHEREAS, by resolution dated December 11, 2006 (“West Haverstraw Village
Authorizing Resolution”), the Board of Trustees of West Haverstraw Village
approved a form of this Agreement, subject to such modifications as, in the
judgment of the Mayor, in consultation with counsel, might be necessary to
implement the terms of the settlement contemplated thereby, and authorized the
execution and delivery of such Agreement by the Mayor of West Haverstraw
Village; and

WHEREAS, by resolution dated December 13, 2006 (“School District Authorizing
Resolution”), the Board of Education of the School District approved this
Agreement and authorized the execution and delivery of this Agreement by the
President of the Board of Education and by the Superintendent of Schools of the
School District; and

WHEREAS, by resolution dated December 12, 2006 (“County Authorizing
Resolution”), the Board of Legislators of the County approved this Agreement and
authorized the execution and delivery of this Agreement by the County Executive
of the County; and

WHEREAS, by all necessary corporate action, each of Mirant, Mirant Bowline,
Mirant Lovett, Mirant New York, and HVG has approved this Agreement and
authorized the execution and delivery of this Agreement by an authorized
executive; and

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter contained, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

Section 1.          Representations and Covenants.

Each of the Parties, each solely for itself, hereby represents and covenants
that, as of the date of this Agreement:

a.             It is duly organized, validly existing, and in good standing
under the laws of New York State (the “State”) or the state in which it is
organized and has full legal right, power, and authority to execute, deliver,
and perform all applicable terms and provisions of this Agreement.

b.             All necessary action has been taken to authorize its execution,
delivery, and performance of this Agreement, and this Agreement constitutes its
legal, valid, and binding obligation enforceable against it in accordance with
the terms of this Agreement and applicable law.

c.             With exceptions of: (i) the Mirant Parties’ need to obtain the
approval of the Bankruptcy Court and (ii) one or more of the Tax Jurisdictions’
need to take certain acts to obtain funds in order to satisfy their obligations
in this Agreement with respect to the Refunds (defined below), no governmental
approval by or with any government authority is required for

9


--------------------------------------------------------------------------------




the valid execution, delivery, and performance under this Agreement by it except
such as have been duly obtained or made.

d.             To the best of its knowledge, none of the execution or delivery
of this Agreement, the performance of the obligations in connection with the
transaction contemplated hereby, or the fulfillment of the terms and conditions
hereof will  (i) conflict with or violate any of its resolutions, or any of its
formation documents, as amended, or of any restriction or any agreement or
instrument to which it is a party and by which it is bound; (ii) conflict with,
violate, or result in a breach of any applicable law, rule, regulation, or order
of any court or other agency or authority of government or ordinance of the
State or any political subdivision thereof; or (iii) conflict with, violate, or
result in a breach of or constitute a default under or result in the imposition
or creation of any mortgage, pledge, lien, security interest, or other
encumbrance under this Agreement or under any term or condition of any bond,
indenture, or any other agreement or instrument to which it is a party or by
which it or any of its properties or assets is bound.

e.             To the best of its knowledge, other than the motion to approve
this Agreement before the Bankruptcy Court, there is no action, suit, or
proceeding, at law or in equity, or official investigation before or by any
government authority pending or, to its knowledge, threatened against it,
wherein an anticipated decision, ruling, or finding would result in a material
adverse effect on its ability to perform its obligations under this Agreement or
on the validity or enforceability of this Agreement.

f.              To the best of its knowledge, the conduct of its business is in
compliance with all applicable governmental approvals with respect to which a
failure to comply, in any case or in the aggregate, would result in a material
adverse effect on its ability to perform its obligations under this Agreement or
on the validity or enforceability of this Agreement.

Section 2.          Revision of Assessment Rolls and Dismissal of New York
Proceedings.

a.             Revision of Assessment Rolls.  Upon the Effective Date (as
defined below in Section 8), the assessors or other officers having custody of
the assessment rolls for each of Haverstraw, Stony Point, West Haverstraw
Village, and Haverstraw Village shall correct and revise the entries for the
assessments relating to the Bowline Facility and the Lovett Facility on their
respective assessment rolls to reflect the assessments set forth on Exhibits
“E”, “F”, “G”, and “H”, respectively, attached hereto. 

b.             Dismissal of New York Proceedings Not Yet Fully Tried.  Upon
payment of all Refunds by the Tax Jurisdictions and payment of all Back Taxes
and the January 2007 Taxes by the New York Companies in accordance with the
terms of this Agreement (as more specifically set forth below in Section 5), the
2004 – 2006 Haverstraw Proceedings, the 2004 – 2006 Stony Point Proceedings, and
the Village Proceedings shall be dismissed with prejudice.

c.             Withdrawal of Appeals.  Upon payment of all Refunds by the Tax
Jurisdictions and payment of all Back Taxes by the New York Companies in
accordance with the terms of this Agreement (as more specifically set forth
below in Section 5), Mirant New York, Mirant Bowline (as Mirant Bowline and as
Southern Energy Bowline, LLC), Mirant Lovett (as Mirant

10


--------------------------------------------------------------------------------




Lovett and as Southern Energy Lovett, LLC), and the Tax Jurisdictions shall
withdraw or cause to be withdrawn their respective appeals relating to the New
York Proceedings (appellate Case Numbers 2004-7179, 2004-10485, 2005-3454,
2005-6605, 2006-9254, 2006-9567, 2006-9564), and shall notify the New York
Appellate Division, Second Department of such withdrawal.

d.             Dismissal or Withdrawal of the County Claims, the School District
Claims, the Contested Matter, and the Bankruptcy Litigation.  Upon payment of
all Refunds by the Tax Jurisdictions and payment of all Back Taxes by the New
York Companies in accordance with the terms of this Agreement, the County Claims
and the School District Claims will be deemed satisfied in full and the New York
Companies will have no further liability pursuant to such claims.  Upon payment
of all Refunds by the Tax Jurisdictions and payment of all Back Taxes by the New
York Companies in accordance with the terms of this Agreement, the Mirant
Parties shall take all reasonable action necessary to effectuate the withdrawal
or dismissal, with prejudice, of the Bankruptcy Litigation and the County shall
take all reasonable action necessary to effectuate the withdrawal or dismissal
of the Contested Matter, with prejudice.

e.             New York Court Orders.  The Parties agree to the forms of
Stipulation of Settlement and Order for the New York Court covering each of (i)
2004 – 2006 Haverstraw Proceedings and the 2004 – 2006 Stony Point Proceedings,
(ii) the Haverstraw Village Proceedings, and (iii) the West Haverstraw Village
Proceedings, attached hereto as Exhibits “I”, “J”, and “K”, respectively.

Section 3.          Refunds to Mirant Bowline and Mirant Lovett.

The County, on its own and on behalf of the other Tax Jurisdictions and the
County Solid Waste Authority, shall pay and/or advance in accordance with
Section 5 hereof the real property tax refunds, and accrued simple statutory
interest on such refunds pursuant to RPTL § 726, which they respectively owe to
Mirant Bowline and/or Mirant Lovett (“Refunds”) pursuant to the Haverstraw
Decision, the Haverstraw Resettled Order, the Stony Point Decision, the Stony
Point Resettled Order, or as agreed with Haverstraw Village or West Haverstraw
Village; provided, however, that this provision is not intended to create
liability on the part of any Tax Jurisdiction for Refunds owed by another Tax
Jurisdiction pursuant to those rulings or village refund agreements. 
Notwithstanding the effect of any other provision of this Agreement, the Parties
agree that as of January 31, 2007, the aggregate amount of the Refunds,
inclusive of accrued simple statutory interest, is $ 163,260,497, with $
140,305,884 of that Refund amount being owed to Mirant Bowline and $ 22,954,613
of that Refund amount being owed to Mirant Lovett, which amounts will be
adjusted to reflect differences in accrued interest to the extent January 31,
2007 is not the actual date of payment and which amounts are allocated to the
account of each of the Tax Jurisdictions and the New York Companies as shown on
Exhibit “L”, attached hereto.  Interest accrual on the Refunds shall cease as of
the time of offset or payment by the Tax Jurisdictions (as set forth below in
Section 5).  Only Mirant Bowline and Mirant Lovett, as owners of the Bowline
Facility and Lovett Facility, respectively, are entitled to any Refunds and all
other Mirant entities, including, but not limited to Mirant New York, waive any
rights they have thereto.

11


--------------------------------------------------------------------------------




Section 4.          Unpaid Real Property Taxes.

a.             Bowline and Lovett Back Taxes.  With respect to that portion of
Unpaid Real Property Taxes relating to the Bowline Facility and the Lovett
Facility, the New York Companies shall pay or cause to be paid (through offset
of Bowline and Lovett Back Taxes against a portion of the Refunds) to the County
in accordance with Section 5 of this Agreement all owed and unpaid taxes with
respect to the Bowline Facility and the Lovett Facility for years 2003 through
2006 (excluding January 2007 Taxes as defined herein), and accrued simple
interest with respect to such taxes calculated at the rate of eight percent (8%)
per annum (“Bowline and Lovett Back Taxes”); provided, however, that only Mirant
Bowline shall be liable for the Bowline and Lovett Back Taxes owed with respect
to the Bowline Facility and only Mirant Lovett shall be liable for the Bowline
and Lovett Back Taxes owed with respect to the Lovett Facility.  Subject to
Section 4(c) below and in accordance with Section 10 of this Agreement, the base
tax amounts of the Bowline and Lovett Back Taxes shall be set through the
application of the 2003 assessments for the Bowline Facility and the Lovett
Facility, as set forth in the Haverstraw Decision, the Haverstraw Resettled
Order, the Stony Point Decision, and the Stony Point Resettled Order, which the
Parties agree result in assessments as set forth in Exhibits “E”, “F”, “G”, and
“H”.

b.             HVG Back Taxes.  With respect to that portion of Unpaid Real
Property Taxes relating to the HVG Property, HVG shall pay or cause to be paid
to the County in accordance with Section 5 of this Agreement all owed and unpaid
taxes with respect to the HVG Property for years 2004 through 2006 (excluding
January 2007 Taxes as defined herein), and accrued simple interest with respect
to such taxes calculated at the rate of twelve percent (12%) per annum (“HVG
Back Taxes”, and together with the Bowline and Lovett Back Taxes, “Back
Taxes”).  The base tax amounts of the HVG Back Taxes shall be the amount of the
taxes set forth on the tax bills issued in 2004, 2005, and 2006 by the Bowline
Tax Jurisdictions for said HVG Property.

c.             Back Tax Amounts.  Notwithstanding the effect of any other
provision of this Agreement, the Parties agree that as of January 31, 2007, the
aggregate amount of Back Taxes (excluding January 2007 Taxes as defined herein
but inclusive of accrued interest) owed is $ 115,215,705, with $ 70,704,285 of
that Back Tax amount being owed to the County by Mirant Bowline, $ 42,971,760 of
that Back Tax amount being owed to the County by Mirant Lovett, and $ 1,539,660
of that Back Tax amount being owed to the County by HVG, which amounts will be
adjusted to reflect differences in accrued interest to the extent that January
31, 2007 is not the actual date of payment and which amounts are allocated to
the account of each of the Tax Jurisdictions and the New York Companies as shown
on Exhibit “L”, attached hereto.  Interest accrual on the Back Taxes shall cease
as of the time of offset or payment by the Tax Jurisdictions (as set forth below
in Section 5).

d.             Usage Charges.  Each of the New York Companies shall pay or cause
to be paid, within the later of thirty (30) days after the Effective Date or
thirty (30) days of such New York Company’s receipt of a notice(s) setting forth
such usage charges in detail, all lawfully levied or assessed usage charges to
the extent such usage charges have been previously billed and remain unpaid by
such New York Company; provided, however, this Section 4(d) is not intended to
affect usage charges not yet billed in the ordinary course for current or future
use.

12


--------------------------------------------------------------------------------




e.             Unpaid Real Property Tax Years.  Payments of the Back Taxes shall
cover the following assessment roll years, tax years and payments (by due date).

Haver./St. Pt.

 

Haver./St. Pt./Co.

 

Haver./St. Pt./County

 

School

 

School

 

Roll Year

 

Tax Year

 

Payment (Due Date)

 

Tax Year

 

Payment (Due Date)

 

 

 

 

 

 

 

 

 

 

 

2003

 

2004

 

January 31, 2004

 

2003-2004

 

September 30, 2003

 

2004

 

2005

 

January 31, 2005

 

2004-2005

 

September 30, 2004

 

2005

 

2006

 

January 31, 2006

 

2005-2006

 

September 30, 2005

 

2006

 

2007

 

NA

 

2006-2007

 

September 30, 2006

 

 

Vill. of W. Hav.

 

Vill. of W. Hav.

 

Vill. of W. Hav.

 

Vill. of Hav.

 

Vill. of Hav.

 

Vill. of Hav.

 

Roll Year

 

Tax Year

 

Payment (Due Date)

 

Roll Year

 

Tax Year

 

Payment (Due Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

2003

 

2004-2005

 

June 30, 2004

 

2004

 

2004-2005

 

June 30, 2004

 

2004

 

2005-2006

 

June 30, 2005

 

2005

 

2005-2006

 

June 30, 2005

 

2005

 

2006-2007

 

June 30, 2006

 

2006

 

2006-2007

 

June 30, 2006

 

 

f.              January 2007 Haverstraw, Stony Point, County and Special
District Taxes.  Tax bills will be issued in January 2007 by Haverstraw, Stony
Point, the County, and certain special districts based on the 2006 assessments
on the Bowline Facility, the Lovett Facility and the HVG Property (but excluding
any re-levy of any taxes, including any penalties or interest, by the County as
more fully described below) (the “January 2007 Taxes”).  Haverstraw, Stony
Point, the County, and such special districts shall take all reasonable actions
to base the January 2007 Taxes upon the reduced 2006 assessments set forth on
Exhibits “E”, “F” and “G”.  To the extent that the January 2007 Taxes cannot be
issued based on the 2006 assessments set forth on Exhibits “E”, “F” and “G” and
without any re-levy of prior taxes, the Parties agree that the New York
Companies shall only be obligated to pay amounts in satisfaction of the January
2007 Taxes equal to what the January 2007 Taxes would have been if based on the
reduced 2006 assessments.  Haverstraw, Stony Point, the County, and certain
special districts shall accept such payments from the New York Companies as full
satisfaction of the January 2007 Taxes; provided, however, if such payments are
not timely paid, the Tax Jurisdictions shall be entitled to whatever remedies
under the law would normally apply, including penalties and interest on such
taxes.  To the extent that the taxes billed in January 2007 include any re-levy
of amounts previously billed by any Tax Jurisdiction, the Parties acknowledge
that such re-levied amounts, including penalties and interest, are fully
satisfied through the payment of Back Taxes pursuant to the terms of this
Agreement.

Section 5.          Payment of Amounts Owed.

a.             Payment and/or Offset.  As soon as practicable following the
Effective Date: (i) the County, on its own behalf and on the behalf of the other
Tax Jurisdictions and the County Solid Waste Authority, shall pay and/or advance
(a) the Refunds of $ 22,954,613 owed to Mirant Lovett, which shall be offset by
the County against the Back Taxes of $ 42,971,760 owed by Mirant Lovett to the
County; (b) the Refunds of $ 140,305,884 owed to Mirant Bowline, which shall be
offset by the County against the Back Taxes of $ 70,704,285 owed by Mirant
Bowline to the County; and (c) the remaining Refunds of $ 69,601,599 owed to
Mirant Bowline, which the County shall pay by wire transfer to Mirant Bowline;
(ii) Mirant Lovett shall pay to the County

13


--------------------------------------------------------------------------------




by wire transfer the remaining Back Taxes of $ 20,017,147 owed by Mirant Lovett;
and (iii) HVG shall pay to the County by wire transfer the Back Taxes of
$ 1,539,660 owed by HVG; provided, however, that the intent of the Parties is
that such payments and offsets shall be scheduled to occur on the same date (the
“Payment Date”).  Unless otherwise agreed to in writing by each of the Parties,
the Payment Date shall be no later than February 15, 2007.  The Parties agree
that the payments and offsets provided for by this Section 5 shall, upon its
occurrence, result in the satisfaction of the obligations of the Tax
Jurisdictions to pay Refunds to the New York Companies under this Agreement and
the obligations of the New York Companies to pay Back Taxes under this
Agreement.

b.             Reimbursement of County with Respect to the Refunds.  No later
than March 15, 2007, each of the Tax Jurisdictions (except the County) shall
reimburse the County their respective portion of the Refunds advanced by the
County, in accordance with this Agreement and as determined in Exhibit “L”
attached to this Agreement, to Mirant Bowline and Mirant Lovett.  If a Tax
Jurisdiction does not fully reimburse the County by no later than March 15,
2007, the defaulting Tax Jurisdiction shall pay, in addition to the amount of
the Refunds advanced on behalf of such defaulting Tax Jurisdiction, to the
County: (i) interest on such unreimbursed amount calculated at a rate of 9% per
annum until payment in full is received by the County; and (ii) the defaulting
Tax Jurisdiction’s proportional share (i.e., the percentage of the total amount
of the Refunds advanced by the County attributable to such defaulting Tax
Jurisdiction) of all costs and expenses incurred by the County, including
reasonable outside legal fees, to borrow funds in order to pay the Refunds.  If
such liability to the County is not satisfied in full by the defaulting Tax
Jurisdiction by no later than March 30, 2007, the County may, in addition to all
other legal rights and remedies (including, but not limited to, seeking specific
performance of payment), offset any such unpaid amounts against any amounts that
may be owed by the County (including, but not limited to, unpaid real property
taxes, sales tax collections, and/or mortgage tax collections) to such
defaulting Tax Jurisdiction.

c.             Reimbursement of County with Respect to the Unpaid Real Property
Taxes.  No later than March 15, 2007, each of the Tax Jurisdictions (excluding
the County) shall (i) reimburse the County for all amounts advanced (or to be
advanced with respect to the 2006 – 2007 School District, Haverstraw Village and
West Haverstraw Village taxes in accordance with applicable law) by the County
on behalf of such Tax Jurisdiction pursuant to the County’s duty to indemnify
the Tax Jurisdictions with respect to the Unpaid Real Property Taxes in excess
of the Back Taxes; and (ii) pay to the County their respective portion of the
accrued interest on the Unpaid Real Property Taxes (net of any such amount
already paid to the County), with such interest being calculated at a simple
interest rate of 4% per annum.  As of January 31, 2007, the amount of such
payments to the County are calculated as follows:

Tax Jurisdiction

 

Excess of Back Tax

 

Net Interest

 

Total

 

Haverstraw

 

$

9,262,128

 

$

464,892

 

$

9,727,020

 

Stony Point

 

$

5,618,866

 

$

380,996

 

$

5,999,862

 

Haverstraw Village

 

$

2,071,156

 

$

77,879

 

$

2,149,035

 

West Haverstraw Village

 

$

265,465

 

$

8,722

 

$

274,187

 

School District

 

$

88,219,550

 

$

5,108,711

 

$

93,328,261

 

County Solid Waste Authority

 

$

262,146

 

$

19,813

 

$

281,959

 

 

14


--------------------------------------------------------------------------------




The foregoing stated net interest calculations will be adjusted to reflect
differences in accrued interest to the extent January 31, 2007 is not the actual
date of payment.  Any amount required to be paid under this subsection (c) that
is not reimbursed and/or paid to the County by a Tax Jurisdiction shall be
charged back by the County to such Tax Jurisdiction less any amount previously
paid to the County by such Tax Jurisdiction and agreed to by the County.

d.             County’s Indemnification of Unpaid 2006 – 2007 School District
Taxes.  Notwithstanding the payments to be made pursuant to subsections (a), (b)
and (c) of this Section of the Agreement, and provided that the School District
pays to the County all amounts required under subsections (b) and (c) of this
Section of the Agreement, on or before April 1, 2007 the County shall advance to
the School District the total amount of the 2006 – 2007 School District taxes
duly levied on the tax parcels identified in Exhibits “A”, “B” and “C” of this
Agreement.

Section 6.          Treatment of Penalties and Interest Regarding Back Taxes.

With respect to the New York Companies, all penalties and interest, to the
extent such interest is calculated at a rate greater than eight percent (8%) per
annum (other than with respect to the interest applicable to the HVG Back Taxes,
which shall be governed by Section 4(b) of this Agreement), that may have
accrued with respect to the Back Taxes shall not be collected by the Tax
Jurisdictions from the New York Companies, shall be cancelled, and shall no
longer be owed by the New York Companies.

Section 7.          Mutual Release.

Except for the obligations arising under this Agreement, upon the payment of or
offset for all Back Taxes and all January 2007 Taxes as set forth herein, each
of Mirant Bowline, Mirant Lovett, Mirant New York, HVG, and Mirant, their
predecessors, successors, affiliates or subsidiary companies (past and present),
and their present and former directors, officers, officials, agents, employees,
professionals, and representatives in their individual and representative
capacities shall be discharged and released by each of the Tax Jurisdictions
from each and every claim, charge, complaint or cause of action whether known or
unknown, pertaining to any and all Unpaid Real Property Taxes, the January 2007
Taxes, or any other real property taxes, fees or charges assessed against the
Bowline Facility, the Lovett Facility and the HVG Property (relating to tax
parcels listed in Exhibits “A”, “B” and “C”) based on any assessment or tax roll
through 2006, including without limitation any claim, charge, complaint or cause
of action asserted in the County Claims, the School District Claims, and the
Contested Matter; provided, however, this release specifically excludes the
Non-Tax Claims.  Except for the obligations arising under this Agreement, upon
receipt of payment of or offset for all Refunds, each of Mirant Bowline, Mirant
Lovett, Mirant New York, HVG, and Mirant (as petitioners, debtors,
debtors-in-possession, or as reorganized debtors), their predecessors,
successors, bankruptcy estates, and any successors-in-interest thereto, to
include, but not limited to, under or pursuant to any confirmed plan of
reorganization or liquidation confirmed by the Bankruptcy Court in the
Bankruptcy Cases, shall discharge and release each of the Tax Jurisdictions and
their present and former directors, officers, officials, agents, employees,
professionals, and representatives in their individual and representative
capacities, from each and every refund, claim, charge, complaint or cause of
action, whether known or unknown,

15


--------------------------------------------------------------------------------




pertaining to any and all Refunds and any other claims related to the Bowline
Facility, the Lovett Facility and the HVG Property (relating to tax parcels
listed in Exhibits “A”, “B” and “C”) based on any assessment or tax roll through
2006, including without limitation any refund, claim, charge, complaint, or
cause of action asserted in the New York Proceedings and the Bankruptcy
Litigation.

Section 8.          Effective Date.

This Agreement shall become effective on the first business day (the “Effective
Date”) after the tenth day after the entry of the 9019 Order; provided that if
the 9019 Order is stayed, the Effective Date shall be the date on which the 9019
Order becomes final and non-appealable.  The Parties shall use reasonable best
efforts to seek entry of the 9019 Order on or before December 15, 2006.  In the
event this Agreement is not executed by all of the Parties by December 8, 2006,
then the Parties shall use reasonable best efforts to seek entry of the 9019
Order on or before the date that is five (5) business days after the date on
which all Parties have executed the Agreement and delivered the executed
Agreement to the other Parties.

Section 9.          No Admission or Precedent.

Nothing herein shall represent or constitute an admission by any party of any
fact or matter, the Parties acknowledging that the assessment reductions and
other payments to be made by any party hereto are in settlement of litigation
only, nor shall any provision of this Agreement or the 9019 Order be admissible
in any court in any jurisdiction other than in an action in the New York Court
or in the Bankruptcy Court to obtain approval of or to enforce the express terms
of this Agreement.  In addition, the agreement in Section 6 of this Agreement
with respect to penalties and interest, as well as the assessments established
pursuant to this Agreement, and under the Haverstraw Decision, the Haverstraw
Resettled Order, the Stony Point Decision and the Stony Point Resettled Order,
shall not be admissible, have any precedential effect or value, or be admitted
into evidence in any proceeding in any jurisdiction, except to the extent
required to obtain approval of or enforce this Agreement, or the 9019 Order.

Section 10.        Application of RPTL § 727 for Future Assessments.

For the 2004, 2005, and 2006 final assessment rolls, the Parties agree that the
assessed values for the Bowline Facility and Lovett Facility shall be reduced
pursuant to RPTL § 727, or as otherwise set forth in this Agreement with respect
to the Bowline Facility for 2006, to the assessed values set forth in Exhibits
“E”, “F”, “G”, and “H”.  To the extent RPTL § 727 would cause the 2006 values
set by this Agreement to apply to year 2007 or any subsequent year, the Parties
agree that RPTL § 727 is waived and shall not cause such values to apply in any
year subsequent to 2006; provided, however, this waiver of RPTL § 727 is not
intended to affect application of RPTL § 727 where assessed values may be
determined through litigation commenced subsequent to the Effective Date of this
Agreement.

Section 11.        Default.

In the event any Party fails to perform its obligations hereunder, monetary or
otherwise, each non-defaulting party shall have all rights in law and equity to
seek redress for such default

16


--------------------------------------------------------------------------------




(and shall be entitled to recover reasonable attorney’s fees, disbursements and
other expenses associated with seeking such redress), to the extent such default
remains uncured for a period of ten (10) days following receipt by the
defaulting party of a written notice of default.

Section 12.        Plan of Reorganization.

Any plan(s) of reorganization or liquidation of Mirant Bowline, Mirant Lovett,
Mirant New York, and/or HVG shall: (i) incorporate the terms and provisions
hereof without modification; (ii) shall provide that this Agreement is binding
upon any successor to the bankruptcy estates, including without limitation the
appointment of a trustee in the Bankruptcy Cases of the New York Companies; and
(iii) provide for the payment, by no later than the effective date of such
plan(s) of reorganization or liquidation, of any tax amount, accrued interest or
charge that may be due and owing to the Tax Jurisdictions as of the date of the
confirmation hearing(s).

Section 13.        Miscellaneous.

a.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State without giving effect to the conflict
of laws principles thereof.

b.             No Recourse.  All obligations of the Parties contained in this
Agreement shall be deemed to be the corporate obligations of the respective
Parties and not obligations of any member, officer, official, agent, servant,
employee, or affiliate of the Parties.  No recourse upon any obligation
contained in this Agreement, or otherwise based on or in respect of this
Agreement, shall be had against any past, present, or future member, officer,
official, agent, servant, employee, or affiliate of the Parties.

c.             Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement and understanding of the Parties with respect to the settlement
and releases contemplated herein and it supersedes all prior agreements and
understandings, written or oral, between the Parties with respect to such
settlement and releases.  This Agreement may not be amended except by an
instrument in writing signed by the Parties hereto.

d.             Binding Effect.  This Agreement shall inure to the benefit of,
and shall be binding upon each of the Parties, and, as permitted by this
Agreement, their respective successors and assigns.

e.             Execution in Counterpart.  This Agreement may be executed by the
Parties hereto in several counterparts, and each such counterpart shall be
deemed to be an original and all of which constitute together but one and the
same agreement. This Agreement may be executed by a signature delivered
electronically by facsimile or by the use of Adobe portable document format,
which shall be deemed the same as an original signature.

17


--------------------------------------------------------------------------------




f.              Section Headings Not Controlling.  The section headings in this
Agreement have been prepared for convenience of reference only and shall not
control, affect the meaning of, or be taken as an interpretation of any
provision of this Agreement.

g.             Effective Date.  This Agreement shall be effective as of the
Effective Date.

h.             Right to Contest Assessments.  Nothing herein shall prevent the
New York Companies from challenging any real property tax assessments relating
to the Bowline Facility, the Lovett Facility, or the HVG Property based upon an
assessment that becomes final after December 31, 2006 (excluding the 2006
assessments addressed in this Agreement).

i.              Arms Length Agreement.  Each of the Tax Jurisdictions and the
Mirant Parties acknowledges that (i) this Agreement is the result of
negotiations among the Parties, and has been reviewed by each party and its
counsel, and (ii) all Parties contributed to the drafting of this Agreement. 
Accordingly, this Agreement shall be deemed the product of each Party, and no
ambiguity shall be construed in favor of or against any Party on the basis that
it was the drafter of the Agreement.

j.              Recitals Binding.  The recitals in this Agreement constitute an
integral part of the agreement of the Parties and are legally binding to the
same extent as if the same were set forth in a section of this Agreement.

k.             Tax Parcel Consolidation.  The Parties shall endeavor to
consolidate tax parcels to provide for as few tax map numbers as possible for
the Bowline Facility and the Lovett Facility, to the extent not inconsistent
with State laws.

l.              Further Assurances.  The Parties shall cooperate to take such
actions or obtain such other orders of the New York Court or the Bankruptcy
Court as may be reasonably necessary to effectuate the terms of this Agreement.

18


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
their respective duly authorized officers or representatives as of the day and
year first above written.

 

 

TOWN OF HAVERSTRAW

TOWN OF STONY POINT

 

 

 

 

By:

 

 

By:

 

 

 

Howard T. Phillips, Jr.

 

Phillip A. Marino

 

Supervisor

 

Supervisor

 

 

 

 

VILLAGE OF HAVERSTRAW

VILLAGE OF WEST HAVERSTRAW

 

 

 

 

By:

 

 

By:

 

 

 

Francis J. Wassmer, Jr.

 

Edward P. Zugibe

 

Mayor

 

Mayor

 

 

 

 

HAVERSTRAW-STONY POINT

COUNTY OF ROCKLAND

CENTRAL SCHOOL DISTRICT

 

 

 

 

 

By:

 

 

By:

 

 

 

Dr. Brian Monahan

 

C. Scott Vanderhoef

 

Superintendent

 

County Executive

 

 

 

 

By:

 

 

 

 

Elliot Gillies

 

 

President of the Board of Education

 

 

19


--------------------------------------------------------------------------------




 

MIRANT CORPORATION, a Delaware Corporation

 

 

By:

 

 

 

Hugh M. Davenport

 

Senior Vice President and

 

Deputy General Counsel

 

 

 

MIRANT BOWLINE, LLC, a Delaware limited liability company

MIRANT LOVETT, LLC, a Delaware limited liability company

MIRANT NEW YORK, INC., a Delaware corporation

HUDSON VALLEY GAS CORPORATION, a New York corporation

 

 

By:

 

 

 

Jeffrey R. Perry

 

President of Mirant Bowline, LLC

 

President of Mirant Lovett, LLC

 

President of Mirant New York, Inc.

 

President of Hudson Valley Gas Corporation

 

20


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

) SS.:

COUNTY OF

)

 

On the          day of December in the year 2006, before me, the undersigned,
personally appeared HOWARD T. PHILLIPS, JR., Supervisor of Haverstraw,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and he
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual(s) or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

STATE OF NEW YORK

)

 

)  SS.:

COUNTY OF

)

 

On the          day of December in the year 2006, before me, the undersigned,
personally appeared PHILIP A. MARINO, Supervisor of Stony Point, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and he acknowledged
to me that he executed the same in his capacity, and that by his signature on
the instrument, the individual(s) or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

STATE OF NEW YORK

)

 

)  SS.:

COUNTY OF

)

 

On the          day of              in the year 2006, before me, the
undersigned, personally appeared FRANCIS J. WASSMER, JR., Mayor of Haverstraw
Village, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and he acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual(s) or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

21


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

)  SS.:

COUNTY OF

)

 

On the          day of               in the year 2006, before me, the
undersigned, personally appeared EDWARD P. ZUGIBE, Mayor of West Haverstraw
Village, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and he acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual(s) or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

STATE OF NEW YORK

)

 

)  SS.:

COUNTY OF

)

 

On the          day of December in the year 2006, before me, the undersigned,
personally appeared DR. BRIAN MONAHAN, Superintendent of the School District,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and he
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual(s) or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

STATE OF NEW YORK

)

 

)  SS.:

COUNTY OF

)

 

On the          day of December in the year 2006, before me, the undersigned,
personally appeared ELLIOT GILLIES, President of the Board of Education of the
School District, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and he acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual(s) or the
person upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

22


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

)  SS.:

COUNTY OF

)

 

On the          day of December in the year 2006, before me, the undersigned,
personally appeared C. SCOTT VANDERHOEF, County Executive of the County,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and he
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual(s) or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

STATE OF GEORGIA

)

 

)  SS.:

COUNTY OF

)

 

On the          day of December in the year 2006, before me, the undersigned,
personally appeared HUGH M. DAVENPORT, Senior Vice President and Deputy General
Counsel of Mirant Corporation, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and he acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual(s) or the
person upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

STATE OF MASSACHUSETTS

)

 

)  SS.:

COUNTY OF

)

 

On the          day of December in the year 2006, before me, the undersigned,
personally appeared JEFFREY R. PERRY, President of Mirant Bowline, Mirant
Lovett, Mirant New York and HVG, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and he acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual(s) or the
person upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

 

 

NOTARY PUBLIC

 

 

23


--------------------------------------------------------------------------------


List of Exhibits

Exhibit “A”

Bowline Facility Description and Tax Parcels

Exhibit “B”

Lovett Facility Description and Tax Parcels

Exhibit “C”

HVG Property Description and Tax Parcels

Exhibit “D”

Form of 9019 Order

Exhibit “E”

Haverstraw Assessment Roll Revisions Regarding Bowline Facility

Exhibit “F”

Stony Point Assessment Roll Revisions

Exhibit “G”

Haverstraw Village Assessment Roll Revisions

Exhibit “H”

West Haverstraw Village Assessment Roll Revisions

Exhibit “I”

Form of Haverstraw and Stony Point Stipulation of Settlement and Order

Exhibit “J”

Form of Haverstraw Village Stipulation of Settlement and Order

Exhibit “K”

Form of West Haverstraw Village Stipulation of Settlement and Order

Exhibit “L”

Refund and Back Tax Amounts

 

L-1


--------------------------------------------------------------------------------


EXHIBIT “A”

DESCRIPTION OF BOWLINE FACILITY

All real property, fixtures and improvements located on the following tax
parcels, as such tax parcels may be modified from time to time:

Tax Parcels Located in Haverstraw (outside of Haverstraw Village and West
Haverstraw Village):

622.089-9999-134.200/1001 (formerly 600.00-277-1)

622.089-9999-134.200/1011 (formerly 600.00-277-2)

622.089-9999-134.200/1021 (formerly 600.00-277-3)

622.089-9999-134.200/1031 (formerly 600.00-277-4)

622.089-9999-134.200/1041 (formerly 600.00-277-5)

622.089-9999-134.200/1051 (formerly 600.00-277-6)

622.089-9999-134.200/1061 (formerly 600.00-277-7)

20.16-2-4

21.17-1-2

21.17-1-3

21.17-1-4

21.17-1-5

27.05-1-1

27.05-1-2

27.05-1-3

27.05-1-4

27.05-1-5

Tax Parcels Located in West Haverstraw Village

26.07-4-4

26.07-4-5

26.07-4-6

26.07-5-71

26.07-5-72

26.08-2-39

26.08-3-32

26.08-3-33

622.003-9999-134.200/1001 (formerly 600.00-324)

622.003-9999-134.200/2001 (formerly 600.00-325)

A-1


--------------------------------------------------------------------------------




Tax Parcels Located in Haverstraw Village:

27.05-2-2

27.05-2-3

27.05-2-4

27.05-2-6

27.09-1-2

27.09-1-1

on the official tax maps of the County, Haverstraw, Haverstraw Village and West
Haverstraw Village, as the case may be.

A-2


--------------------------------------------------------------------------------


EXHIBIT “B”

DESCRIPTION OF LOVETT FACILITY

All real property, fixtures and improvements located on the following tax
parcels, as such tax parcels may be modified from time to time:

10.04-2-2

10.04-2-3

10.04-2-4

10.04-2-5

10.04-2-6

10.04-2-7

10.04-2-8

10.04-2-9

10.04-2-10

10.04-2-11

10.04-2-12

10.04-2-13

10.04-2-14

10.04-2-15

10.04-2-16

10.04-2-17

10.04-2-18

10.04-2-19

10.02-3-17

 

 

on the official tax maps of the County and Stony Point, as the case may be.

B-1


--------------------------------------------------------------------------------


EXHIBIT “C”

DESCRIPTION OF HVG PROPERTY

All real property, fixtures and improvements located on the following tax
parcels, as such tax parcels may be modified from time to time:

622.003-9999-134.200/2011 (formerly 600.00-330)

622.089-9999-134.200/2001 (formerly 600.00-333)

622.089-9999-134.200/2011 (formerly 600.00-334)

on the official tax maps of the County, Haverstraw and West Haverstraw Village,
as the case may be.

C-1


--------------------------------------------------------------------------------


EXHIBIT “D”

FORM OF 9019 ORDER

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

 

)

 

In re

)

Chapter 11 Case

 

)

 

MIRANT CORPORATION, et al.,

)

Case No. 03-46590 (DML)

 

)

Jointly Administered

                                            Debtors.

)

 

 

)

 

 

ORDER GRANTING DEBTORS’ MOTION PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RULE
9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE FOR AN ORDER APPROVING THE
SETTLEMENT AGREEMENT BY AND AMONG MIRANT CORPORATION, MIRANT BOWLINE, LLC,
MIRANT LOVETT, LLC, MIRANT NEW YORK, INC., HUDSON VALLEY GAS CORPORATION, THE
COUNTY OF ROCKLAND, TOWN OF HAVERSTRAW, THE HAVERSTRAW-STONY POINT CENTRAL
SCHOOL DISTRICT, THE VILLAGE OF HAVERSTRAW, THE VILLAGE OF WEST HAVERSTRAW, AND
THE TOWN OF STONY POINT

Upon the motion,(1) dated December 7, 2006 (the “Motion”) of the New York
Debtors, for an order approving that certain Settlement Agreement (the
“Agreement”) by and among Mirant Bowline, LLC (“Mirant Bowline”), Mirant Lovett,
LLC (“Mirant Lovett”), Mirant New York,

--------------------------------------------------------------------------------

(1)  Unless otherwise defined herein, capitalized terms have the same meaning
ascribed to them in the Motion.

D-1


--------------------------------------------------------------------------------




Inc. (“Mirant New York”), Hudson Valley Gas Corporation (“HVG” and, collectively
with Mirant Bowline, Mirant Lovett, and Mirant New York, the “New York
Debtors”), and Mirant Corporation (f/k/a Newco 2005 Corporation prior to January
3, 2006) (“Mirant Corp.”, and collectively with the New York Debtors, the
“Mirant Settling Parties”), and the County of Rockland (the “County”), Town of
Haverstraw (“Haverstraw”), the Haverstraw-Stony Point Central School District
(the “School District”), the Village of Haverstraw (“Haverstraw Village”), the
Village of West Haverstraw (“West Haverstraw Village,” and together with the
County, Haverstraw, the School District, and Haverstraw Village, the “Haverstraw
Tax Jurisdictions”), and the Town of Stony Point (“Stony Point,” and when used
collectively with the County and the School District, the “Stony Point Tax
Jurisdictions”) (the Haverstraw Tax Jurisdictions and Stony Point Tax
Jurisdictions are together the “Tax Jurisdictions”); and it appearing that the
Court has jurisdiction over this matter and the relief requested in accordance
with 28 U.S.C. §§ 157(b)(2)(a), (b), (k), and (o) and 1334; and it appearing
that the Agreement is “fair and equitable and in the best interest of the
estate” and satisfies the requirements for approval of settlements set forth In
re Cajun Electric Power Cooperative, Inc., 119 F.3d 349, 355 (5th Cir. 1997);
and it appearing that due notice of the Motion has been provided as set forth in
the certificate of service attached to the Motion, and that no other or further
notice need be provided; upon all of the proceedings had before the Court; and
after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY:

ORDERED, that the Motion is hereby GRANTED; it is further

D-2


--------------------------------------------------------------------------------




ORDERED, that the Agreement, the terms of which are incorporated herein and a
copy of which is attached hereto as Exhibit A, is approved and that the Mirant
Settling Parties and the Tax Jurisdictions are authorized and directed to
perform as required thereunder; it is further

ORDERED,  upon payment of all Refunds (as defined in Section 4 of the Agreement)
by the Tax Jurisdictions and payment of all Back Taxes (as defined in Section 3
of the Agreement) by the New York Debtors in accordance with the terms of the
Agreement, that the following proofs of claim will be deemed satisfied in full
and the Debtors will have no further liability pursuant to such claims: (i)
Proof of Claim No. 7117 filed by the County against Mirant Bowline; (ii) Proof
of Claim No. 7118 filed by the County against Mirant New York; (2) (iii) Proof
of Claim No. 7119 filed by the County against Mirant Lovett; (iv) Proof of Claim
No. 7624 filed by the School District against Mirant Lovett; (v) Proof of Claim
No. 7627 filed by the School District against Mirant Bowline; (vi) Proof of
Claim No. 7628 filed by the School District against Mirant New York; and (vi)
Proof Of Claim No. 7629 filed by the School District against Old Mirant; it is
further

ORDERED, that the Refunds owed by the Tax Jurisdictions to any Mirant Settling
Party may be offset against Back Taxes owed by another of the Mirant Settling
Parties in accordance with Section 5 of the Agreement and, where such offset or
payment results in a Refund owed to one Mirant Settling Party being used to
satisfy Back Taxes due from another Mirant Settling Party, the net effect will
be evidenced by Intercompany Notes providing for the repayment of the funds by
the Mirant Settling Party owing to the Mirant Settling Party in accordance with
the Cash Management Order; it is further

--------------------------------------------------------------------------------

(2)  Proof of Claim No. 7118 against Mirant New York previously was partially
withdrawn by the County, and the County also filed Proof of Claim No. 7108
against Mirant NY-Gen, LLC, which was fully withdrawn.

D-3


--------------------------------------------------------------------------------




ORDERED, that the ten-day stay provided for in Rule 6004 of the Bankruptcy Rules
is waived and the Agreement is effective immediately; it is further

ORDERED, this Court shall, and hereby does, retain jurisdiction with respect to
all matters arising or related to the implementation of this Order and
performance under the terms of the Agreement except for any dispute solely among
the Tax Jurisdictions.

### End of Order ###

D-4


--------------------------------------------------------------------------------


EXHIBIT “E”

HAVERSTRAW FINAL ASSESSMENT ROLLS REDUCTIONS
AND ESTABLISHMENT OF ASSESSED VALUES REGARDING
BOWLINE FACILITY

1995 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

27.-5-1-1

 

348,116

 

39,581

 

59,650

 

20,069

 

27.-5-1-2

 

54,049,843

 

6,145,467

 

9,261,500

 

3,116,033

 

20.16-2-4

 

1,189,079

 

135,198

 

203,750

 

68,552

 

600-324

 

5,394,188

 

613,319

 

924,300

 

310,981

 

600-277.1

 

58,359,707

 

6,635,499

 

10,000,000

 

3,364,501

 

600-277.2

 

58,359,707

 

6,635,499

 

10,000,000

 

3,364,501

 

600-277.3

 

58,359,707

 

6,635,499

 

10,000,000

 

3,364,501

 

600-277.4

 

58,359,707

 

6,635,499

 

10,000,000

 

3,364,501

 

600-277.5

 

58,359,707

 

6,635,499

 

10,000,000

 

3,364,501

 

600-277.6

 

58,359,707

 

6,635,499

 

10,000,000

 

3,364,501

 

600-277.7

 

32,729,291

 

3,721,320

 

4,062,415

 

341,095

 

Totals

 

443,868,761

 

50,467,878

 

74,511,615

 

24,043,737

 

 

1997 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed

Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

989,299

 

118,023

 

203,750

 

85,727

 

21.17-1-2

 

585,325

 

69,829

 

120,550

 

50,721

 

27.05-1-2

 

44,968,779

 

5,364,775

 

9,261,500

 

3,896,725

 

600-277.1

 

48,554,531

 

5,792,556

 

10,000,000

 

4,207,444

 

600-277.2

 

48,554,531

 

5,792,556

 

10,000,000

 

4,207,444

 

600-277.3

 

48,554,531

 

5,792,556

 

10,000,000

 

4,207,444

 

600-277.4

 

48,554,531

 

5,792,556

 

10,000,000

 

4,207,444

 

600-277.5

 

48,554,531

 

5,792,556

 

10,000,000

 

4,207,444

 

600-277.6

 

48,554,531

 

5,792,556

 

10,000,000

 

4,207,444

 

600-277.7

 

27,230,352

 

3,248,581

 

4,062,415

 

813,834

 

600-324

 

4,487,895

 

535,406

 

924,300

 

388,894

 

Totals

 

369,588,837

 

44,091,948

 

74,572,515

 

30,480,567

 

 

E-1


--------------------------------------------------------------------------------




1998 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

1,019,383

 

122,020

 

203,750

 

81,730

 

21.17-1-2

 

603,124

 

72,194

 

120,550

 

48,356

 

21.17-1-3

 

80,050

 

9,582

 

16,000

 

6,418

 

21.17-1-4

 

107,567

 

12,876

 

21,500

 

8,624

 

21.17-1-5

 

337,710

 

40,424

 

67,500

 

27,076

 

26.07-4-4

 

134,333

 

16,080

 

26,850

 

10,770

 

26.07-4-5

 

18,762

 

2,246

 

3,750

 

1,504

 

26.07-4-6

 

12,758

 

1,527

 

2,550

 

1,023

 

26.07-5-71

 

139,336

 

16,679

 

27,850

 

11,171

 

26.07-5-72

 

80,050

 

9,582

 

16,000

 

6,418

 

26.08-2-39

 

118,824

 

14,223

 

23,750

 

9,527

 

26.08-3-32

 

193,870

 

23,206

 

38,750

 

15,544

 

26.08-3-33

 

77,548

 

9,283

 

15,500

 

6,217

 

27.05-1-1

 

298,435

 

35,723

 

59,650

 

23,927

 

27.05-1-3

 

331,456

 

39,675

 

66,250

 

26,575

 

27.05-1-4

 

125,828

 

15,062

 

25,150

 

10,088

 

27.05-1-5

 

85,053

 

10,181

 

17,000

 

6,819

 

27.05-2-2

 

3,002

 

359

 

600

 

241

 

27.05-2-3

 

6,254

 

749

 

1,250

 

501

 

27.05-2-4

 

25,016

 

2,994

 

5,000

 

2,006

 

27.05-2-6

 

28,337,590

 

3,392,010

 

5,664,000

 

2,271,990

 

27.09-1-1

 

6,004

 

719

 

1,200

 

481

 

27.09-1-2

 

22,014

 

2,635

 

4,400

 

1,765

 

27.05-1-2

 

46,336,262

 

5,546,451

 

9,261,500

 

3,715,049

 

600-277.1

 

50,031,056

 

5,988,717

 

10,000,000

 

4,011,283

 

600-277.2

 

50,031,056

 

5,988,717

 

10,000,000

 

4,011,283

 

600-277.3

 

50,031,056

 

5,988,717

 

10,000,000

 

4,011,283

 

600-277.4

 

50,031,056

 

5,988,717

 

10,000,000

 

4,011,283

 

600-277.5

 

50,031,056

 

5,988,717

 

10,000,000

 

4,011,283

 

600-277.6

 

50,031,056

 

5,988,717

 

10,000,000

 

4,011,283

 

600-277.7

 

28,058,417

 

3,358,592

 

4,062,415

 

703,823

 

600-324

 

4,624,370

 

553,537

 

924,300

 

370,763

 

600-325

 

1,275,792

 

152,712

 

255,000

 

102,288

 

Totals

 

412,645,141

 

49,393,623

 

80,932,015

 

31,538,392

 

 

E-2


--------------------------------------------------------------------------------




1999 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

1,084,076

 

125,319

 

203,750

 

78,431

 

21.17-1-2

 

641,401

 

74,146

 

120,550

 

46,404

 

21.17-1-3

 

85,130

 

9,841

 

16,000

 

6,159

 

21.17-1-4

 

114,393

 

13,224

 

21,500

 

8,276

 

21.17-1-5

 

359,142

 

41,517

 

67,500

 

25,983

 

26.07-4-4

 

142,859

 

16,514

 

26,850

 

10,336

 

26.07-4-5

 

19,952

 

2,306

 

3,750

 

1,444

 

26.07-4-6

 

13,568

 

1,568

 

2,550

 

982

 

26.07-5-71

 

148,179

 

17,130

 

27,850

 

10,720

 

26.07-5-72

 

85,130

 

9,841

 

16,000

 

6,159

 

26.08-2-39

 

126,365

 

14,608

 

23,750

 

9,142

 

26.08-3-32

 

206,174

 

23,834

 

38,750

 

14,916

 

26.08-3-33

 

82,470

 

9,533

 

15,500

 

5,967

 

27.05-1-1

 

317,375

 

36,689

 

59,650

 

22,961

 

27.05-1-3

 

352,491

 

40,748

 

66,250

 

25,502

 

27.05-1-4

 

133,814

 

15,469

 

25,150

 

9,681

 

27.05-1-5

 

90,451

 

10,456

 

17,000

 

6,544

 

27.05-2-2

 

3,192

 

369

 

600

 

231

 

27.05-2-3

 

6,651

 

769

 

1,250

 

481

 

27.05-2-4

 

26,603

 

3,075

 

5,000

 

1,925

 

27.05-2-6

 

30,135,993

 

3,483,721

 

5,664,000

 

2,180,279

 

27.09-1-1

 

6,385

 

738

 

1,200

 

462

 

27.09-1-2

 

23,411

 

2,706

 

4,400

 

1,694

 

27.05-1-2

 

49,276,924

 

5,696,412

 

9,261,500

 

3,565,088

 

600-277.1

 

53,206,202

 

6,150,637

 

10,000,000

 

3,849,363

 

600-277.2

 

53,206,202

 

6,150,637

 

10,000,000

 

3,849,363

 

600-277.3

 

53,206,202

 

6,150,637

 

10,000,000

 

3,849,363

 

600-277.4

 

53,206,202

 

6,150,637

 

10,000,000

 

3,849,363

 

600-277.5

 

53,206,202

 

6,150,637

 

10,000,000

 

3,849,363

 

600-277.6

 

53,206,202

 

6,150,637

 

10,000,000

 

3,849,363

 

600-277.7

 

29,839,102

 

3,449,400

 

4,062,415

 

613,015

 

600-324

 

4,917,849

 

568,503

 

924,300

 

355,797

 

600-325

 

1,356,758

 

156,841

 

255,000

 

98,159

 

Totals

 

438,833,050

 

50,729,101

 

80,932,015

 

30,202,914

 

 

E-3


--------------------------------------------------------------------------------




2000 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

842,393

 

78,848

 

203,750

 

124,902

 

21.17-1-2

 

498,407

 

46,651

 

120,550

 

73,899

 

21.17-1-3

 

66,151

 

6,192

 

16,000

 

9,808

 

21.17-1-4

 

88,891

 

8,320

 

21,500

 

13,180

 

21.17-1-5

 

279,075

 

26,121

 

67,500

 

41,379

 

26.07-4-4

 

111,010

 

10,391

 

26,850

 

16,459

 

26.07-4-5

 

15,504

 

1,451

 

3,750

 

2,299

 

26.07-4-6

 

10,543

 

987

 

2,550

 

1,563

 

26.07-5-71

 

115,144

 

10,778

 

27,850

 

17,072

 

26.07-5-72

 

66,151

 

6,192

 

16,000

 

9,808

 

26.08-2-39

 

98,193

 

9,191

 

23,750

 

14,559

 

26.08-3-32

 

160,210

 

14,996

 

38,750

 

23,754

 

26.08-3-33

 

64,084

 

5,998

 

15,500

 

9,502

 

27.05-1-1

 

246,620

 

23,084

 

59,650

 

36,566

 

27.05-1-3

 

273,907

 

25,638

 

66,250

 

40,612

 

27.05-1-4

 

103,981

 

9,733

 

25,150

 

15,417

 

27.05-1-5

 

70,286

 

6,579

 

17,000

 

10,421

 

27.05-2-2

 

2,481

 

232

 

600

 

368

 

27.05-2-3

 

5,168

 

484

 

1,250

 

766

 

27.05-2-4

 

20,672

 

1,935

 

5,000

 

3,065

 

27.05-2-6

 

23,417,501

 

2,191,878

 

5,664,000

 

3,472,122

 

27.09-1-1

 

4,961

 

464

 

1,200

 

736

 

27.09-1-2

 

18,192

 

1,703

 

4,400

 

2,697

 

27.05-1-2

 

38,291,170

 

3,584,054

 

9,261,500

 

5,677,446

 

600-277.1

 

41,344,459

 

3,869,841

 

10,000,000

 

6,130,159

 

600-277.2

 

41,344,459

 

3,869,841

 

10,000,000

 

6,130,159

 

600-277.3

 

41,344,459

 

3,869,841

 

10,000,000

 

6,130,159

 

600-277.4

 

41,344,459

 

3,869,841

 

10,000,000

 

6,130,159

 

600-277.5

 

41,344,459

 

3,869,841

 

10,000,000

 

6,130,159

 

600-277.6

 

41,344,459

 

3,869,841

 

10,000,000

 

6,130,159

 

600-277.7

 

23,186,799

 

2,170,284

 

4,062,415

 

1,892,131

 

600-324

 

3,821,468

 

357,689

 

924,300

 

566,611

 

600-325

 

1,054,284

 

98,681

 

255,000

 

156,319

 

Totals

 

341,000,000

 

31,917,600

 

80,932,015

 

49,014,415

 

 

E-4


--------------------------------------------------------------------------------




2001 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

690,712

 

59,401

 

203,750

 

144,349

 

21.17-1-2

 

408,664

 

35,145

 

120,550

 

85,405

 

21.17-1-3

 

54,240

 

4,665

 

16,000

 

11,335

 

21.17-1-4

 

72,885

 

6,268

 

21,500

 

15,232

 

21.17-1-5

 

228,825

 

19,679

 

67,500

 

47,821

 

26.07-4-4

 

91,021

 

7,828

 

26,850

 

19,022

 

26.07-4-5

 

12,712

 

1,093

 

3,750

 

2,657

 

26.07-4-6

 

8,644

 

743

 

2,550

 

1,807

 

26.07-5-71

 

94,411

 

8,119

 

27,850

 

19,731

 

26.07-5-72

 

54,240

 

4,665

 

16,000

 

11,335

 

26.08-2-39

 

80,512

 

6,924

 

23,750

 

16,826

 

26.08-3-32

 

131,362

 

11,297

 

38,750

 

27,453

 

26.08-3-33

 

52,545

 

4,519

 

15,500

 

10,981

 

27.05-1-1

 

202,213

 

17,390

 

59,650

 

42,260

 

27.05-1-3

 

224,587

 

19,315

 

66,250

 

46,935

 

27.05-1-4

 

85,258

 

7,332

 

25,150

 

17,818

 

27.05-1-5

 

57,630

 

4,956

 

17,000

 

12,044

 

27.05-2-2

 

2,034

 

175

 

600

 

425

 

27.05-2-3

 

4,237

 

364

 

1,250

 

886

 

27.05-2-4

 

16,950

 

1,458

 

5,000

 

3,542

 

27.05-2-6

 

19,200,937

 

1,651,281

 

5,664,000

 

4,012,719

 

27.09-1-1

 

4,068

 

350

 

1,200

 

850

 

27.09-1-2

 

14,916

 

1,283

 

4,400

 

3,117

 

27.05-1-2

 

31,396,447

 

2,700,094

 

9,261,500

 

6,561,406

 

600-277.1

 

33,899,959

 

2,915,396

 

10,000,000

 

7,084,604

 

600-277.2

 

33,899,959

 

2,915,396

 

10,000,000

 

7,084,604

 

600-277.3

 

33,899,959

 

2,915,396

 

10,000,000

 

7,084,604

 

600-277.4

 

33,899,959

 

2,915,396

 

10,000,000

 

7,084,604

 

600-277.5

 

33,899,959

 

2,915,396

 

10,000,000

 

7,084,604

 

600-277.6

 

33,899,959

 

2,915,396

 

10,000,000

 

7,084,604

 

600-277.7

 

19,011,775

 

1,635,013

 

4,062,415

 

2,427,402

 

600-324

 

3,133,373

 

269,470

 

924,300

 

654,830

 

600-325

 

864,449

 

74,343

 

255,000

 

180,657

 

Totals

 

279,599,400

 

24,045,548

 

80,932,015

 

56,886,467

 

 

E-5


--------------------------------------------------------------------------------




2002 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

1,015,319

 

81,327

 

203,750

 

122,423

 

21.17-1-2

 

600,720

 

48,118

 

120,550

 

72,432

 

21.17-1-3

 

79,731

 

6,386

 

16,000

 

9,614

 

21.17-1-4

 

107,138

 

8,582

 

21,500

 

12,918

 

21.17-1-5

 

336,363

 

26,943

 

67,500

 

40,557

 

26.07-4-4

 

133,798

 

10,717

 

26,850

 

16,133

 

26.07-4-5

 

18,687

 

1,497

 

3,750

 

2,253

 

26.07-4-6

 

12,707

 

1,018

 

2,550

 

1,532

 

26.07-5-71

 

138,781

 

11,116

 

27,850

 

16,734

 

26.07-5-72

 

79,731

 

6,386

 

16,000

 

9,614

 

26.08-2-39

 

118,350

 

9,480

 

23,750

 

14,270

 

26.08-3-32

 

193,097

 

15,467

 

38,750

 

23,283

 

26.08-3-33

 

77,239

 

6,187

 

15,500

 

9,313

 

27.05-1-1

 

297,245

 

23,809

 

59,650

 

35,841

 

27.05-1-3

 

330,134

 

26,444

 

66,250

 

39,806

 

27.05-1-4

 

125,326

 

10,039

 

25,150

 

15,111

 

27.05-1-5

 

84,714

 

6,786

 

17,000

 

10,214

 

27.05-2-2

 

2,990

 

239

 

600

 

361

 

27.05-2-3

 

6,229

 

499

 

1,250

 

751

 

27.05-2-4

 

24,916

 

1,996

 

5,000

 

3,004

 

27.05-2-6

 

28,224,613

 

2,260,792

 

5,664,000

 

3,403,208

 

27.09-1-1

 

5,980

 

479

 

1,200

 

721

 

27.09-1-2

 

21,926

 

1,756

 

4,400

 

2,644

 

27.05-1-2

 

46,151,528

 

3,696,737

 

9,261,500

 

5,564,763

 

600-277.1

 

49,831,591

 

3,991,510

 

10,000,000

 

6,008,490

 

600-277.2

 

49,831,591

 

3,991,510

 

10,000,000

 

6,008,490

 

600-277.3

 

49,831,591

 

3,991,510

 

10,000,000

 

6,008,490

 

600-277.4

 

49,831,591

 

3,991,510

 

10,000,000

 

6,008,490

 

600-277.5

 

49,831,591

 

3,991,510

 

10,000,000

 

6,008,490

 

600-277.6

 

49,831,591

 

3,991,510

 

10,000,000

 

6,008,490

 

600-277.7

 

27,946,553

 

2,238,519

 

4,062,415

 

1,823,896

 

600-324

 

4,605,934

 

368,935

 

924,300

 

555,365

 

600-325

 

1,270,706

 

101,784

 

255,000

 

153,216

 

Totals

 

411,000,000

 

32,921,100

 

80,932,015

 

48,010,915

 

 

E-6


--------------------------------------------------------------------------------




2003 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

934,830

 

74,880

 

203,750

 

128,870

 

21.17-1-2

 

553,098

 

44,303

 

120,550

 

76,247

 

21.17-1-3

 

73,410

 

5,880

 

16,000

 

10,120

 

21.17-1-4

 

98,645

 

7,901

 

21,500

 

13,599

 

21.17-1-5

 

309,698

 

24,807

 

67,500

 

42,693

 

26.07-4-4

 

123,191

 

9,868

 

26,850

 

16,982

 

26.07-4-5

 

17,205

 

1,378

 

3,750

 

2,372

 

26.07-4-6

 

11,700

 

937

 

2,550

 

1,613

 

26.07-5-71

 

127,779

 

10,235

 

27,850

 

17,615

 

26.07-5-72

 

73,410

 

5,880

 

16,000

 

10,120

 

26.08-2-39

 

108,968

 

8,728

 

23,750

 

15,022

 

26.08-3-32

 

177,790

 

14,241

 

38,750

 

24,509

 

26.08-3-33

 

71,116

 

5,696

 

15,500

 

9,804

 

27.05-1-1

 

273,682

 

21,922

 

59,650

 

37,728

 

27.05-1-3

 

303,963

 

24,347

 

66,250

 

41,903

 

27.05-1-4

 

115,391

 

9,243

 

25,150

 

15,907

 

27.05-1-5

 

77,998

 

6,248

 

17,000

 

10,752

 

27.05-2-2

 

2,753

 

221

 

600

 

379

 

27.05-2-3

 

5,735

 

459

 

1,250

 

791

 

27.05-2-4

 

22,941

 

1,838

 

5,000

 

3,162

 

27.05-2-6

 

25,987,126

 

2,081,569

 

5,664,000

 

3,582,431

 

27.09-1-1

 

5,506

 

441

 

1,200

 

759

 

27.09-1-2

 

20,188

 

1,617

 

4,400

 

2,783

 

27.05-1-2

 

42,492,897

 

3,403,681

 

9,261,500

 

5,857,819

 

600-277.1

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.2

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.3

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.4

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.5

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.6

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.7

 

25,731,109

 

2,061,062

 

4,062,415

 

2,001,353

 

600-324

 

4,240,802

 

339,688

 

924,300

 

584,612

 

600-325

 

1,169,971

 

93,715

 

255,000

 

161,285

 

Totals

 

378,418,254

 

30,311,302

 

80,932,015

 

50,620,713

 

 

E-7


--------------------------------------------------------------------------------




2004 and 2005 Final Assessment Rolls,
Each parcel identification number shall be reduced as follows:

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

20.16-2-4

 

934,830

 

74,880

 

203,750

 

128,870

 

21.17-1-2

 

553,098

 

44,303

 

120,550

 

76,247

 

21.17-1-3

 

73,410

 

5,880

 

16,000

 

10,120

 

21.17-1-4

 

98,645

 

7,901

 

21,500

 

13,599

 

21.17-1-5

 

309,698

 

24,807

 

67,500

 

42,693

 

26.07-4-4

 

123,191

 

9,868

 

26,850

 

16,982

 

26.07-4-5

 

17,205

 

1,378

 

3,750

 

2,372

 

26.07-4-6

 

11,700

 

937

 

2,550

 

1,613

 

26.07-5-71

 

127,779

 

10,235

 

27,850

 

17,615

 

26.07-5-72

 

73,410

 

5,880

 

16,000

 

10,120

 

26.08-2-39

 

108,968

 

8,728

 

23,750

 

15,022

 

26.08-3-32

 

177,790

 

14,241

 

38,750

 

24,509

 

26.08-3-33

 

71,116

 

5,696

 

15,500

 

9,804

 

27.05-1-1

 

273,682

 

21,922

 

59,650

 

37,728

 

27.05-1-3

 

303,963

 

24,347

 

66,250

 

41,903

 

27.05-1-4

 

115,391

 

9,243

 

25,150

 

15,907

 

27.05-1-5

 

77,998

 

6,248

 

17,000

 

10,752

 

27.05-2-2

 

2,753

 

221

 

600

 

379

 

27.05-2-3

 

5,735

 

459

 

1,250

 

791

 

27.05-2-4

 

22,941

 

1,838

 

5,000

 

3,162

 

27.05-2-6

 

25,987,126

 

2,081,569

 

5,664,000

 

3,582,431

 

27.09-1-1

 

5,506

 

441

 

1,200

 

759

 

27.09-1-2

 

20,188

 

1,617

 

4,400

 

2,783

 

27.05-1-2

 

42,492,897

 

3,403,681

 

9,261,500

 

5,857,819

 

600-277.1

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.2

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.3

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.4

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.5

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.6

 

45,881,225

 

3,675,086

 

10,000,000

 

6,324,914

 

600-277.7

 

25,731,109

 

2,061,062

 

4,062,415

 

2,001,353

 

600-324

 

4,240,802

 

339,688

 

924,300

 

584,612

 

600-325

 

1,169,971

 

93,715

 

255,000

 

161,285

 

Totals

 

378,418,254

 

30,311,302

 

80,932,015

 

50,620,713

 

 

E-8


--------------------------------------------------------------------------------




2006 Final Assessment Rolls,
Each parcel identification number shall be reduced as follows:

Tax ID No.

 

Court Determined
Full Value

 

Court Determined
Assessed Value

 

20.16-2-4

 

3,302,300

 

3,302,300

 

21.17-1-2

 

1,953,800

 

1,953,800

 

21.17-1-3

 

259,300

 

259,300

 

21.17-1-4

 

348,500

 

348,500

 

21.17-1-5

 

1,094,000

 

1,094,000

 

26.07-4-4

 

435,200

 

435,200

 

26.07-4-5

 

60,800

 

60,800

 

26.07-4-6

 

41,300

 

41,300

 

26.07-5-71

 

451,400

 

451,400

 

26.07-5-72

 

259,300

 

259,300

 

26.08-2-39

 

384,900

 

384,900

 

26.08-3-32

 

628,000

 

628,000

 

26.08-3-33

 

251,200

 

251,200

 

27.05-1-1

 

966,800

 

966,800

 

27.05-1-3

 

1,073,700

 

1,073,700

 

27.05-1-4

 

407,600

 

407,600

 

27.05-1-5

 

275,500

 

275,500

 

27.05-2-2

 

9,700

 

9,700

 

27.05-2-3

 

20,300

 

20,300

 

27.05-2-4

 

81,000

 

81,000

 

27.05-2-6

 

36,637,994

 

36,637,994

 

27.09-1-1

 

19,400

 

19,400

 

27.09-1-2

 

71,300

 

71,300

 

27.05-1-2

 

57,957,962

 

57,957,962

 

622.089-9999-134.200/1001

 

39,156,428

 

39,156,428

 

622.089-9999-134.200/1011

 

39,156,428

 

39,156,428

 

622.089-9999-134.200/1021

 

39,156,428

 

39,156,428

 

622.089-9999-134.200/1031

 

39,156,428

 

39,156,428

 

622.089-9999-134.200/1041

 

39,156,428

 

39,156,428

 

622.089-9999-134.200/1051

 

39,156,428

 

39,156,428

 

622.089-9999-134.200/1061

 

34,359,670

 

34,359,670

 

622.003-9999-134.200/1001

 

566,457

 

566,457

 

622.003-9999-134.200/2011

 

1,562,303

 

1,562,303

 

Totals

 

378,418,254

 

378,418,254

 

 

E-9


--------------------------------------------------------------------------------


EXHIBIT “F”

STONY POINT FINAL ASSESSMENT ROLLS REDUCTIONS
AND ESTABLISHMENT OF ASSESSED VALUES

2000 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

10.02-3-17 MH

 

134,190

 

30,099

 

50,725

 

20,626

 

10.04-2-10 HM

 

142,854

 

32,042

 

54,000

 

21,958

 

10.04-2-11 IF

 

14,457

 

3,243

 

5,465

 

2,222

 

10.04-2-12 IV

 

6,719

 

1,507

 

2,540

 

1,033

 

10.04-2-13 JR

 

74,601

 

16,733

 

28,200

 

11,467

 

10.04-2-14 KK

 

76,109

 

17,071

 

28,770

 

11,699

 

10.04-2-15 LD

 

103,437

 

23,201

 

39,100

 

15,899

 

10.04-2-16 LW

 

26,454

 

5,934

 

10,000

 

4,066

 

10.04-2-17 MP

 

17,989

 

4,035

 

6,800

 

2,765

 

10.04-2-18 NI

 

17,724

 

3,976

 

6,700

 

2,724

 

10.04-2-19 OB

 

1,322,719

 

296,686

 

500,000

 

203,314

 

10.04-2-2 IG

 

43,385

 

9,731

 

16,400

 

6,669

 

10.04-2-3 IZ

 

22,208

 

4,981

 

8,395

 

3,414

 

10.04-2-4 JS

 

61,903

 

13,885

 

23,400

 

9,515

 

10.04-2-5 KL

 

52,909

 

11,867

 

20,000

 

8,133

 

10.04-2-6 LE

 

4,418

 

991

 

1,670

 

679

 

10.04-2-8 MQ

 

42,327

 

9,494

 

16,000

 

6,506

 

10.04-2-9 NJ

 

29,100

 

6,527

 

11,000

 

4,473

 

10.04-2-7 LX

 

211,386,495

 

47,413,991

 

79,906,020

 

32,492,029

 

Totals

 

213,580,000

 

47,905,994

 

80,735,185

 

32,829,191

 

 

F-1


--------------------------------------------------------------------------------




2001 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

10.02-3-17 MH

 

141,902

 

29,700

 

50,725

 

21,025

 

10.04-2-10 HM

 

151,063

 

31,618

 

54,000

 

22,382

 

10.04-2-11 IF

 

15,288

 

3,200

 

5,465

 

2,265

 

10.04-2-12 IV

 

7,106

 

1,487

 

2,540

 

1,053

 

10.04-2-13 JR

 

78,889

 

16,511

 

28,200

 

11,689

 

10.04-2-14 KK

 

80,483

 

16,845

 

28,770

 

11,925

 

10.04-2-15 LD

 

109,381

 

22,893

 

39,100

 

16,207

 

10.04-2-16 LW

 

27,975

 

5,855

 

10,000

 

4,145

 

10.04-2-17 MP

 

19,023

 

3,981

 

6,800

 

2,819

 

10.04-2-18 NI

 

18,743

 

3,923

 

6,700

 

2,777

 

10.04-2-19 OB

 

1,398,734

 

292,755

 

500,000

 

207,245

 

10.04-2-2 IG

 

45,878

 

9,602

 

16,400

 

6,798

 

10.04-2-3 IZ

 

23,485

 

4,915

 

8,395

 

3,480

 

10.04-2-4 JS

 

65,461

 

13,701

 

23,400

 

9,699

 

10.04-2-5 KL

 

55,949

 

11,710

 

20,000

 

8,290

 

10.04-2-6 LE

 

4,672

 

978

 

1,670

 

692

 

10.04-2-8 MQ

 

44,759

 

9,368

 

16,000

 

6,632

 

10.04-2-9 NJ

 

30,772

 

6,441

 

11,000

 

4,559

 

10.04-2-7 LX

 

223,534,460

 

46,785,763

 

79,906,020

 

33,120,257

 

Totals

 

225,854,022

 

47,271,247

 

80,735,185

 

33,463,938

 

 

F-2


--------------------------------------------------------------------------------




2002 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

10.02-3-17 MH

 

146,998

 

28,459

 

50,725

 

22,266

 

10.04-2-10 HM

 

156,489

 

30,296

 

54,000

 

23,704

 

10.04-2-11 IF

 

15,837

 

3,066

 

5,465

 

2,399

 

10.04-2-12 IV

 

7,361

 

1,425

 

2,540

 

1,115

 

10.04-2-13 JR

 

81,722

 

15,821

 

28,200

 

12,379

 

10.04-2-14 KK

 

83,374

 

16,141

 

28,770

 

12,629

 

10.04-2-15 LD

 

113,309

 

21,937

 

39,100

 

17,163

 

10.04-2-16 LW

 

28,979

 

5,610

 

10,000

 

4,390

 

10.04-2-17 MP

 

19,706

 

3,815

 

6,800

 

2,985

 

10.04-2-18 NI

 

19,416

 

3,759

 

6,700

 

2,941

 

10.04-2-19 OB

 

1,448,971

 

280,521

 

500,000

 

219,479

 

10.04-2-2 IG

 

47,526

 

9,201

 

16,400

 

7,199

 

10.04-2-3 IZ

 

24,328

 

4,710

 

8,395

 

3,685

 

10.04-2-4 JS

 

67,812

 

13,128

 

23,400

 

10,272

 

10.04-2-5 KL

 

57,959

 

11,221

 

20,000

 

8,779

 

10.04-2-6 LE

 

4,840

 

937

 

1,670

 

733

 

10.04-2-8 MQ

 

46,367

 

8,977

 

16,000

 

7,023

 

10.04-2-9 NJ

 

31,877

 

6,171

 

11,000

 

4,829

 

10.04-2-7 LX

 

231,562,936

 

44,830,584

 

79,906,020

 

35,075,436

 

Totals

 

233,965,807

 

45,295,780

 

80,735,185

 

35,439,405

 

 

F-3


--------------------------------------------------------------------------------




2003, 2004, 2005, and 2006 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court
Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

Town’s
Assessed
Value

 

Court
Ordered
Reduction

 

10.02-3-17 MH

 

143,041

 

23,974

 

50,725

 

26,751

 

10.04-2-10 HM

 

152,277

 

25,522

 

54,000

 

28,478

 

10.04-2-11 IF

 

15,411

 

2,583

 

5,465

 

2,882

 

10.04-2-12 IV

 

7,163

 

1,200

 

2,540

 

1,339

 

10.04-2-13 JR

 

79,522

 

13,328

 

28,200

 

14,872

 

10.04-2-14 KK

 

81,130

 

13,597

 

28,770

 

15,173

 

10.04-2-15 LD

 

110,259

 

18,479

 

39,100

 

20,621

 

10.04-2-16 LW

 

28,199

 

4,726

 

10,000

 

5,274

 

10.04-2-17 MP

 

19,176

 

3,214

 

6,800

 

3,586

 

10.04-2-18 NI

 

18,894

 

3,167

 

6,700

 

3,533

 

10.04-2-19 OB

 

1,409,968

 

236,311

 

500,000

 

263,689

 

10.04-2-2 IG

 

46,247

 

7,751

 

16,400

 

8,649

 

10.04-2-3 IZ

 

23,673

 

3,968

 

8,395

 

4,427

 

10.04-2-4 JS

 

65,986

 

11,059

 

23,400

 

12,341

 

10.04-2-5 KL

 

56,399

 

9,452

 

20,000

 

10,548

 

10.04-2-6 LE

 

4,709

 

789

 

1,670

 

881

 

10.04-2-8 MQ

 

45,119

 

7,562

 

16,000

 

8,438

 

10.04-2-9 NJ

 

31,019

 

5,199

 

11,000

 

5,801

 

10.04-2-7 LX

 

225,329,798

 

37,765,274

 

79,906,020

 

42,140,746

 

Totals

 

227,667,990

 

38,157,155

 

80,735,185

 

42,578,030

 

 

F-4


--------------------------------------------------------------------------------


EXHIBIT “G”

HAVERSTRAW VILLAGE FINAL ASSESSMENT ROLLS
REDUCTIONS AND ESTABLISHMENT OF ASSESSED VALUES

2001 Final Assessment Roll

Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

27.05-2-6

 

19,200,937

 

2,701,572

 

8,496,075

 

5,794,503

 

 

2002 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

27.05-2-6

 

28,224,613

 

3,815,968

 

8,496,075

 

4,680,107

 

 

2003, 2004, 2005 and 2006 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

27.05-2-6

 

25,987,126

 

3,261,384

 

8,496,075

 

5,234,691

 

 

G-1


--------------------------------------------------------------------------------


EXHIBIT “H”

WEST HAVERSTRAW VILLAGE FINAL ASSESSMENT ROLLS
REDUCTIONS AND ESTABLISHMENT OF ASSESSED VALUES

1996 Final Assessment Roll

Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

600.00-324

 

4,487,895

 

775,060

 

1,450,000

 

674,940

 

 

1997 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

600.00-324

 

4,487,895

 

772,816

 

1,450,000

 

677,184

 

 

1998 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

600.00-324

 

4,624,370

 

830,537

 

1,450,000

 

619,463

 

 

1999 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

600.00-324

 

4,917,849

 

887,672

 

1,450,000

 

562,328

 

 

H-1


--------------------------------------------------------------------------------




2000 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

NOT CHALLENGED

 

 

2001 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered Full 
Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

26.7-4-4

 

91,021

 

12,916

 

40,300

 

27,384

 

26.7-4-5

 

12,712

 

1,804

 

5,900

 

4,096

 

26.7-4-6

 

8,644

 

1,227

 

4,000

 

2,773

 

26.7-5-71

 

94,411

 

13,397

 

41,650

 

28,253

 

26.7-5-72

 

54,240

 

7,697

 

24,000

 

16,303

 

26.8-2-39

 

80,512

 

11,425

 

37,500

 

26,075

 

26.8-3-32

 

131,362

 

18,640

 

58,100

 

39,460

 

26.8-3-33

 

52,545

 

7,456

 

23,250

 

15,794

 

600.00-324

 

3,133,373

 

444,626

 

1,450,000

 

1,005,374

 

600.00-325

 

864,449

 

122,665

 

400,000

 

277,335

 

Totals

 

4,523,269

 

641,853

 

2,084,700

 

1,442,847

 

 

2002 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered Full 
Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

26.7-4-4

 

133,798

 

17,822

 

40,300

 

22,478

 

26.7-4-5

 

18,687

 

2,489

 

5,900

 

3,411

 

26.7-4-6

 

12,707

 

1,693

 

4,000

 

2,307

 

26.7-5-71

 

138,781

 

18,486

 

41,650

 

23,164

 

26.7-5-72

 

79,731

 

10,620

 

24,000

 

13,380

 

26.8-2-39

 

118,350

 

15,764

 

37,500

 

21,736

 

26.8-3-32

 

193,097

 

25,721

 

58,100

 

32,379

 

26.8-3-33

 

77,239

 

10,288

 

23,250

 

12,962

 

600.00-324

 

4,605,934

 

613,510

 

1,450,000

 

836,490

 

600.00-325

 

1,270,706

 

169,258

 

400,000

 

230,742

 

Totals

 

6,649,029

 

885,651

 

2,084,700

 

1,199,049

 

 

H-2


--------------------------------------------------------------------------------




2003 Final Assessment Roll
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered Full 
Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

26.7-4-4

 

123,191

 

9,868

 

40,300

 

30,432

 

26.7-4-5

 

17,205

 

1,378

 

5,900

 

4,522

 

26.7-4-6

 

11,700

 

937

 

4,000

 

3,063

 

26.7-5-71

 

127,779

 

10,235

 

41,650

 

31,415

 

26.7-5-72

 

73,410

 

5,880

 

24,000

 

18,120

 

26.8-2-39

 

108,968

 

8,728

 

37,500

 

28,772

 

26.8-3-32

 

177,790

 

14,241

 

58,100

 

43,859

 

26.8-3-33

 

71,116

 

5,696

 

23,250

 

17,554

 

600.00-324

 

4,240,802

 

339,688

 

1,450,000

 

1,110,312

 

600.00-325

 

1,169,971

 

93,715

 

400,000

 

306,285

 

Totals

 

6,121,932

 

490,367

 

2,084,700

 

1,594,333

 

 

2004, 2005 and 2006 Final Assessment Rolls
Court Ordered Values and Reductions

Tax ID No.

 

Court 
Ordered 
Full Value

 

Court 
Ordered 
Assessed 
Value

 

Village’s 
Assessed 
Value

 

Court 
Ordered 
Reduction

 

SUBJECT TO HAVERSTRAW ASSESSMENT ROLL

 

 

H-3


--------------------------------------------------------------------------------


EXHIBIT “I”

FORM OF HAVERSTRAW AND STONY POINT
STIPULATION OF SETTLEMENT AND ORDER

STATE OF NEW YORK
SUPREME COURT                             ROCKLAND COUNTY

 

 

 

 

 

In the Matter of the Application of:
MIRANT NEW YORK, INC. and MIRANT BOWLINE, LLC,

 

 

 

 

 

Petitioners,

 

Index Nos.   4264-04,        4726-05,

 

 

5033-06

vs.

 

 

 

 

 

THE ASSESSOR OF THE TOWN OF HAVERSTRAW, ET AL.,

 

 

 

 

 

Respondents,

 

STIPULATION and CONSENT
ORDER OF DISMISSAL

 

 

 

COUNTY OF ROCKLAND and NORTH ROCKLAND CENTRAL
SCHOOL DISTRICT,

 

 

 

 

 

Intervenors-Respondents.

 

 

 

PRESENT:

Hon. Thomas A. Dickerson

 

Supreme Court Justice

 

WHEREAS, the parties entered into a Settlement Agreement (“Agreement”)(attached
hereto as Exhibit “A”), which Agreement the parties agree has been fully
complied with;

WHEREAS, the parties seek to dismiss the above-captioned proceedings, with
prejudice; and

IT IS THEREFORE STIPULATED, AGREED AND ORDERED, that the above-captioned
proceedings are hereby dismissed, with prejudice, with each party to bear its
own attorney fees and costs.

FOR: RESPONDENTS and

INTERVENOR-RESPONDENT

North Rockland Central School District

by its attorneys,

I-1


--------------------------------------------------------------------------------


 

WHITEMAN OSTERMAN & HANNA

 

 

By:

 

 

 

Jonathan P. Nye

 

One Commerce Plaza

 

Albany, New York 12260

 

(518) 487-7600

 

I-2


--------------------------------------------------------------------------------




 

FOR:

PETITIONERS

FOR:

INTERVENOR-RESPONDENT

 

Mirant New York, Inc.

 

County of Rockland

 

Mirant Bowline, LLC

 

 

 

by its attorneys

 

by its attorney,

 

 

 

 

 

HISCOCK & BARCLAY, LLP

 

PATRICIA ZUGIBE

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Lawrence A. Zimmerman

 

Fina Del Principio

 

50 Beaver Street

 

Principal Assistant County Attorney

 

Albany, New York 12207

 

11 New Hempstead Road, 3rd Floor

 

(518) 429-4242

 

New City, New York 10956

 

IT IS SO ORDERED.

E N T E R

Dated:

December [    ], 2006

 

 

 

White Plains, New York

Thomas A. Dickerson

 

 

Supreme Court Justice

 

I-3


--------------------------------------------------------------------------------




 

STATE OF NEW YORK
SUPREME COURT                             ROCKLAND COUNTY

 

 

 

In the Matter of the Application of:
MIRANT NEW YORK, INC. and MIRANT LOVETT, LLC,

 

 

 

Petitioners,

 

vs.

STIPULATION and CONSENT ORDER

 

OF DISMISSAL

THE ASSESSOR OF THE TOWN OF STONY POINT, ET AL.,

 

Respondents,

 

COUNTY OF ROCKLAND and NORTH ROCKLAND CENTRAL SCHOOL DISTRICT,

 

Intervenors-Respondents.

Index Nos. 4265/04, 2005-4727,2006-5032

 

PRESENT:

Hon. Thomas A. Dickerson

 

Supreme Court Justice

 

WHEREAS, the parties entered into a Settlement Agreement (“Agreement”)(attached
hereto as Exhibit “A”), which Agreement the parties agree has been fully
complied with;

WHEREAS, the parties seek to dismiss the above-captioned proceedings, with
prejudice; and

IT IS THEREFORE STIPULATED, AGREED AND ORDERED, that the above-captioned
proceedings are hereby dismissed, with prejudice, with each party to bear its
own attorney fees and costs.

FOR:

INTERVENOR-RESPONDENT

FOR:

RESPONDENTS

 

North Rockland Central School District

 

by its attorneys

 

by its attorneys,

 

 

 

WHITEMAN OSTERMAN & HANNA

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

Jonathan P. Nye

 

Dennis Lynch

 

One Commerce Plaza

 

 

 

Albany, New York 12260

 

 

 

(518) 487-7600

 

 

 

I-4


--------------------------------------------------------------------------------




 

FOR:

PETITIONERS

FOR:

INTERVENOR-RESPONDENT

 

Mirant New York, Inc.

 

County of Rockland

 

Mirant Lovett, LLC

 

 

 

by its attorneys

 

by its attorney,

 

HISCOCK & BARCLAY, LLP

 

PATRICIA ZUGIBE

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Lawrence A. Zimmerman

 

Fina Del Principio

 

50 Beaver Street

 

Principal Assistant County Attorney

 

Albany, New York 12207

 

11 New Hempstead Road, 3rd Floor

 

(518) 429-4242

 

New City, New York 10956

 

IT IS SO ORDERED.

E N T E R

Dated:

December [   ], 2006

 

 

 

White Plains, New York

Thomas A. Dickerson

 

 

Supreme Court Justice

 

 

I-5


--------------------------------------------------------------------------------


EXHIBIT “J”

FORM OF HAVERSTRAW VILLAGE
STIPULATION OF SETTLEMENT AND ORDER

STATE OF NEW

SUPREME COURT            ROCKLAND COUNTY

 

In the Matter of:

SOUTHERN ENERGY BOWLINE, LLC, MIRANT NEW YORK, INC., MIRANT BOWLINE, LLC,

                                       Intervenors/Petitioners,

                vs.

THE ASSESSOR OF THE VILLAGE OF HAVERSTRAW, ET AL.,

                                      Respondents,


STIPULATION AND ORDER OF

SETTLEMENT





Index Nos.    2060/01, 2345/02, 2619/03,

2483/04, 2712/06

 

PRESENT:

Hon. Thomas A. Dickerson

 

Supreme Court Justice

 

WHEREAS, the above-captioned proceedings were commenced pursuant to Article 7 of
the Real Property Tax Law (“RPTL”)  by Petitioners, Southern Energy Bowline,
LLC, Mirant New York, Inc. and Mirant Bowline, LLC, in the Supreme Court of the
State of New York to review the real property tax assessments made by
Respondents for each of the years 2001, 2002, 2003, 2004, 2005 and 2006 on
premises of Petitioner described on the Village of Haverstraw (“Village”) Final
Assessment Rolls as Parcel Number:

Tax 
Identification 
Number

 

27.05-2-6

 

 

being the real property (in whole or in part) mentioned and more fully described
in the Petitions filed;

J-1


--------------------------------------------------------------------------------




WHEREAS, the parties have entered into a Settlement Agreement (“Agreement”)
resolving the above-captioned proceedings, which Agreement is attached hereto as
Exhibit “A”, and incorporated herein to the extent that relates to these
proceedings;

WHEREAS, it is the intention of the parties and the Court for this Stipulation
and Settlement Order (“Stipulation”) to effectuate and implement the terms of
said Agreement, such that the terms of the Agreement shall control to the extent
that there are any ambiguities or inconsistencies between this Stipulation and
the Agreement; and

IT IS THEREFORE STIPULATED, AGREED AND ORDERED, that:

1.             The assessments for Petitioner’s real property designated upon
the assessment rolls for the Village for each of the years 2001, 2002, 2003,
2004, 2005 and 2006 shall be reduced for tax identification number 27.05-2-6, by
year, as follows:

 

 

2001

 

2002

 

2003

 

2004

 

2005

 

2006

 

Village Assessed Value

 

8,496,075

 

8,496,075

 

8,496,075

 

8,496,075

 

8,496,075

 

8,496,075

 

Court Ordered Assessed Value

 

2,701,572

 

3,815,968

 

3,261,384

 

3,261,384

 

3,261,384

 

3,261,384

 

 

See Exhibit G to the Agreement.

2.             Respondent assessors or other officers having custody of the
assessment or tax rolls of the Village for each of the years 2001, 2002, 2003,
2004, 2005 and 2006 shall forthwith correct and revise the entries for the
assessment of this property to reflect the assessment reductions recited by
making appropriate notations on said assessment rolls.

3.             Petitioner shall recover from the Village for using each of the
2001, 2002 and 2003 final assessment rolls of said Village to levy taxes, the
various principal amounts paid to such taxing entities as and for excess taxes
for each of the said 2001, 2002 and 2003 years, which results from

J-2


--------------------------------------------------------------------------------




the difference between the ordered final assessment (as set forth above for each
of the said years of 2001, 2002 and 2003) and the Village’s stated assessment
for the above-described tax identification number for each of the years 2001,
2002 and 2003  (or other levying period for which each of the 2001, 2002 and
2003 final assessment rolls were used).

4.             Notwithstanding the provisions of RPTL § 726, paragraph 6, above,
and the reductions set forth in paragraph 1, above, the total refunds to be paid
to Petitioners shall be $1,800,000, provided such refunds are paid no later than
the Payment Date, as defined in the Agreement.  If said refunds are not so paid
or caused to be paid pursuant to Section 5 of the Agreement, then refunds shall
be determined and paid pursuant to Real Property Tax § 726.  Such payment shall
be wired to: Mirant Bowline, LLC, 1155 Perimeter Center West, Atlanta, Georgia
30338, or shall be offset or redirected as set forth in Section 5 of the
Agreement.

5.             To the extent of any taxes owed for each of the tax years 2004,
2005 and 2006 relative to levies made by the Village (“Unpaid Real Property
Taxes”), said taxes (including interest, penalties, charges, fees or other
costs) are hereby discharged and waived by the Village as against Petitioners.
Such Unpaid Real Property Taxes shall be paid or otherwise caused to be paid
pursuant to Section 5 of the Agreement.

6.             To the extent that the Village is required to make any payments
to the County of Rockland, relative to the 2004, 2005 and 2006 tax years
(applying the Town of Haverstraw assessment rolls for each of the years 2003,
2004 and 2005, respectively), the Village shall make said payments and shall not
seek contribution or other payment from Petitioners for the same.

7.             It is specifically agreed between the parties that this
Stipulation, any portion thereof, as well as all facts pertaining to the
negotiation and execution of this Stipulation shall be inadmissible in any
subsequent action or proceeding before any court of law or administrative body

J-3


--------------------------------------------------------------------------------




for any purpose, except that this Stipulation and its provisions shall be
admissible in any action or proceeding for enforcement of its provisions.

8.             This Stipulation shall be deemed as benefiting the Village in any
pending tax certiorari proceeding between the parties.

9.             The parties represent that the individuals executing this
Stipulation have been fully authorized by their respective clients to enter into
this Stipulation with full and binding effect upon their clients, the parties to
this proceeding.

10.           This Stipulation is the full, final and complete Stipulation and
it supersedes any prior oral or written agreement between the parties. 
Specifically, the parties are entering into this Stipulation in order to save
litigation expenses that would be sustained if the issues herein could not be
resolved amicably.

11.           This Stipulation may not be modified except by a subsequent
writing signed by the authorized representative of all the parties to this
Stipulation and approved by the Court.

12.           If any provision of this stipulation of settlement, or the Order
prepared in accordance herewith, shall be determined to be invalid, illegal,
null or void, or unenforceable to any extent, the remainder of this Stipulation
of Settlement and its application shall not be affected and shall

be enforceable to the fullest extent permitted by law.

IT IS FURTHER ORDERED, that RPTL § 727 is not applicable to and/or is otherwise
waived with respect to any assessment rolls not covered by this Stipulation and,
more specifically, with respect to any final assessment rolls of Haverstraw or
Stony Point for the year 2007, or thereafter.

J-4


--------------------------------------------------------------------------------




IT IS FURTHER ORDERED, that this Court will retain jurisdiction for any disputes
arising out of this Stipulation and any instruments executed by the parties in
furtherance thereof.

IT IS FURTHER ORDERED, that this Stipulation is intended to effectuate and
implement the terms of the Agreement, and thereby, the terms of the Agreement
shall control; and

IT IS FURTHER STIPULATED AND ORDERED, that the above captioned proceedings are
hereby discontinued, except that Petitioner may re-open the proceedings for the
sole purpose of enforcing this Order, and for such other and further relief as
the Court may deem appropriate.

FOR:

PETITIONER,

FOR:

RESPONDENTS

 

Mirant Bowline, LLC

 

  Village of Haverstraw,

 

by their attorneys

 

by their attorneys

 

HISCOCK & BARCLAY, LLP

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

 

Mark D. Lansing

 

Jay Hood

 

50 Beaver Street

 

 

 

Albany, New York 12207

 

 

 

IT IS SO ORDERED.

E N T E R

Dated:

 

, 2006

 

 

 

White Plains, New York

 

Thomas A. Dickerson

 

Justice of the Supreme Court

 

J-5


--------------------------------------------------------------------------------


EXHIBIT “K”

FORM OF WEST HAVERSTRAW VILLAGE

STIPULATION OF SETTLEMENT AND ORDER

STATE OF NEW
SUPREME COURT

ROCKLAND COUNTY

 

 

In the Matter of:

SOUTHERN ENERGY BOWLINE, LLC, MIRANT
NEW YORK, INC., MIRANT BOWLINE, LLC,



                                            Intervenors/Petitioners,

 

                         vs.

 

THE ASSESSOR OF THE VILLAGE OF WEST HAVERSTRAW, ET AL.,

                                            Respondents,

 

 

 

STIPULATION AND ORDER OF
SETTLEMENT

 

 

 

 

 

 

 

 

 

Index Nos.2346/96, 2446-97, 2394-98, 2395-98, 2396-98, 2397-98, 2398-98,
2308-99, 2061-01, 2343-02

 

PRESENT:                                    Hon. Thomas A. Dickerson
 Supreme Court Justice

WHEREAS, Orange & Rockland Utilities, Inc. (“O&R”) commenced tax certiorari
proceedings in the New York Court to review the assessments on certain of its
real properties located in the Village of West Haverstraw (“Respondents” or
“West Haverstraw Village”) as set forth on the 1996, 1997,  1998, and 1999 final
assessment rolls of West Haverstraw Village (the “1996 – 1999 West Haverstraw
Village Proceedings”) and identified as tax identification number 600-324;

WHEREAS, Southern Energy Bowline, LLC (which is now known as Mirant Bowline, LLC
following a name change) or its predecessor subsequently purchased from O & R
the property that was the subject of the petitions in the 1996 – 1999 West
Haverstraw Village Proceedings, which properties are identified as Parcel Nos.

K-1


--------------------------------------------------------------------------------




 

Tax
Identification
Number

26.7-4-4

26.7-4-5

26.7-4-6

26.7-5-71

26.7-5-72

26.8-2-39

26.8-3-32

26.8-3-33

600-324

600-325

 

(“Bowline Facility”);

WHEREAS, Mirant New York, Inc. and/or Mirant Bowline, LLC commenced tax
certiorari proceedings to review the assessments on the Bowline Facility
relating to West Haverstraw Village’s 2001 and 2002 final assessment rolls (the
“2001 – 2002 West Haverstraw Village Proceedings” and together with the 1996 –
1999 West Haverstraw Village Proceedings, the “West Haverstraw Village
Proceedings”);

WHEREAS, the parties have entered into a Settlement Agreement (“Agreement”)
resolving the above-captioned proceedings, which Agreement is attached hereto as
Exhibit “A”, and incorporated herein to the extent that it relates to these
proceedings;

WHEREAS, it is the intention of the parties and the Court for this Stipulation
to effectuate and implement the terms of said Agreement, such that the terms of
the Agreement shall control to the extent that there are any ambiguities or
inconsistencies between this Stipulation and the Agreement; and

WHEREAS, the above-captioned proceedings were commenced pursuant to Article 7 of
the Real Property Tax Law, and the parties have reached an agreement for
compromise and settlement of all proceedings referred to herein, and the parties
having entered into this Stipulation

K-2


--------------------------------------------------------------------------------




of Settlement and Order (“Stipulation”), by and through their attorneys, setting
forth the terms of such agreement for compromise and settlement:

IT IS THEREFORE STIPULATED, AGREED AND ORDERED, that:

1.             The assessments for Petitioner’s real property designated upon
the assessment rolls of the Village for each of the years 1996, 1997, 1998 and
1999  shall be reduced for the following tax identification number as follows:

Tax Id. No.
600-324

 

1996

 

1997

 

1998

 

1999

 

Village Assessed Value

 

1,450,000

 

1,450,000

 

1,450,000

 

1,450,000

 

Court Ordered Assessed Value

 

775,060

 

772,816

 

830,537

 

887,672

 

 

See Exhibit H to the Agreement.

2.             The assessments for Petitioner’s real property designated upon
the assessment roll for the Village for the year 2001 by the following tax
identification numbers be and the same are reduced as follows:

Tax Id.
No.

 

Village
Assessed Value

 

Court Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

26.7-4-4

 

40,300

 

91,021

 

12,916

 

26.7-4-5

 

5,900

 

12,712

 

1,804

 

26.7-4-6

 

4,000

 

8,644

 

1,227

 

26.7-5-71

 

41,650

 

94,411

 

13,397

 

26.7-5-72

 

24,000

 

54,240

 

7,697

 

26.8-2-39

 

37,500

 

80,512

 

11,425

 

26.8-3-32

 

58,100

 

131,362

 

18,640

 

26.8-3-33

 

23,250

 

52,545

 

7,456

 

600-324

 

1,450,000

 

3,133,373

 

444,626

 

600-325

 

400,000

 

864,449

 

122,665

 

Totals

 

2,084,700

 

4,523,271

 

641,852

 

 

K-3


--------------------------------------------------------------------------------




See Exhibit H to the Agreement.

3.             The assessments for Petitioner’s real property designated upon
the assessment roll for the Village for the year 2002 by the following tax
identification numbers be and the same are reduced as follows:

Tax Id.
No.

 

Village
Assessed Value

 

Court Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

26.7-4-4

 

40,300

 

133,798

 

17,822

 

26.7-4-5

 

5,900

 

18,687

 

2,489

 

26.7-4-6

 

4,000

 

12,707

 

1,693

 

26.7-5-71

 

41,650

 

138,781

 

18,486

 

26.7-5-72

 

24,000

 

79,731

 

10,620

 

26.8-2-39

 

37,500

 

118,350

 

15,764

 

26.8-3-32

 

58,100

 

193,097

 

25,721

 

26.8-3-33

 

23,250

 

77,239

 

10,288

 

600-324

 

1,450,000

 

4,605,934

 

613,510

 

600-325

 

400,000

 

1,270,706

 

169,258

 

Totals

 

2,084,700

 

6,649,029

 

885,651

 

 

See Exhibit H to the Agreement.

4.             The assessments for Petitioner’s real property designated upon
the assessment rolls for the Town of Haverstraw for the year 2002 by the
following tax identification numbers be and the same are reduced as follows
(which rolls were used by the Village of West Haverstraw for its 2003 Village
tax levy that Petitioner fully paid):

Tax Id.
No.

 

Village
Assessed Value

 

Court Ordered
Full Value

 

Court
Ordered
Assessed
Value

 

26.7-4-4

 

40,300

 

123,191

 

9,868

 

26.7-4-5

 

5,900

 

17,205

 

1,378

 

26.7-4-6

 

4,000

 

11,700

 

937

 

26.7-5-71

 

41,650

 

127,779

 

10,235

 

26.7-5-72

 

24,000

 

73,410

 

5,880

 

26.8-2-39

 

37,500

 

108,968

 

8,728

 

26.8-3-32

 

58,100

 

177,790

 

14,241

 

26.8-3-33

 

23,250

 

71,116

 

5,696

 

600-324

 

1,450,000

 

4,240,802

 

339,688

 

600-325

 

400,000

 

1,169,971

 

93,715

 

Totals

 

2,084,700

 

6,121,932

 

490,367

 

 

K-4


--------------------------------------------------------------------------------




See Exhibits E and H to the Agreement.

5.             Respondent assessors or other officers having custody of the
assessment rolls of the Village for each of the years 1996, 1997, 1998, 1999,
2001, and 2002 shall forthwith correct and revise the entries for the assessment
of this property to reflect the assessment reductions herein recited by making
appropriate notations thereon.

6.             Petitioners shall recover from the Village for using each of the
1996, 1997, 1998, 1999, 2001, and the 2002 final assessment or tax rolls of said
Village to levy taxes (and the 2002 final assessment rolls of the Town of
Haverstraw), the various principal amounts paid to the Village as and for excess
taxes for each of the said 1996, 1997, 1998, 1999, 2001, 2002 and 2003 tax
years, which results from the difference between the ordered final assessment or
tax roll (as set forth above for each of the said years of 1996, 1997, 1998,
1999, 2001 and 2002) and the Village’s (or Town’s)  stated assessment for the
above-described tax identification number for each of the years 1996, 1997,
1998, 1999, 2001, 2002 and 2002 Town of Haverstraw rolls (or other levying
period for which each of the 1996, 1997, 1998, 1999, 2001, and 2002  final
assessment rolls were used), except as limited herein.

7.             Notwithstanding the provisions of RPTL § 726, paragraph 6, above,
and the reductions set forth in paragraphs 1 through 4, above, the total refunds
to be paid to Petitioners shall be $200,000, provided such refunds are paid no
later than the Payment Date, as set forth in the

K-5


--------------------------------------------------------------------------------




Agreement.  If said refunds are not so paid or caused to be paid pursuant to
Section 5 of the Agreement, then refunds shall be determined and paid pursuant
to Real Property Tax § 726.  Such payment shall be wired to: Mirant Bowline,
LLC, 1155 Perimeter Center West, Atlanta, Georgia 30338, or shall be offset or
redirected as set forth in Sections 4 and 5 of the Agreement.

8.             To the extent of any taxes owed by Petitioners for each of the
tax years 2004, 2005 and 2006 relative to levies made by the Village (“Unpaid
Real Property Taxes”), such Unpaid Real Property Taxes (including interest,
penalties, charges, fees or other costs) shall be paid or otherwise caused to be
paid pursuant to Sections 4 and 5 of the Agreement.

9.             To the extent that the Village is required to make any payments
to the County of Rockland, relative to the 2004, 2005 and 2006 tax years
(applying the Town of Haverstraw assessment rolls for each of the years 2003,
2004 and 2005, respectively), over and above those Unpaid Real Property Taxes to
be paid or caused to be paid by Petitioners in accordance with paragraph 8
above, the Village shall make said payments and shall not seek contribution or
other payment from Petitioners for the same.

10.           Any portion of this Stipulation, as well as all facts pertaining
to the negotiation and execution of this Stipulation shall be inadmissible in
any subsequent action or proceeding before any court of law or administrative
body for any purpose, except that this Stipulation and its provisions shall be
admissible in any action or proceeding for enforcement of its provisions.

11.           This Stipulation is deemed to benefit the Village in any pending
tax certiorari proceeding between the parties.

12.           The parties hereto represent that the individuals executing this
Stipulation have been fully authorized by their respective clients to enter into
this Stipulation with full and binding effect upon their clients, the parties to
this proceeding.

K-6


--------------------------------------------------------------------------------




13.           This Stipulation is the full, final and complete Stipulation and
this Stipulation supersedes any prior oral or written agreement between the
parties.  Specifically, the parties are entering into this Stipulation in order
to save litigation expenses that would be sustained if the issues herein could
not be resolved amicably.

14.           This Stipulation may not be modified except by a subsequent
writing signed by the authorized representative of all the parties to this
Stipulation and approved by the Court.

IT IS FURTHER ORDERED, that RPTL § 727 is not applicable to and/or is otherwise
waived with respect to any assessment rolls not covered by this Stipulation and,
more specifically, with respect to any final assessment rolls of Haverstraw or
Stony Point for the year 2007, or thereafter.

IT IS FURTHER ORDERED, that this Court will retain jurisdiction for any disputes
arising out of this Stipulation and any instruments executed by the parties in
furtherance thereof.

IT IS FURTHER ORDERED, that this Stipulation is intended to effectuate and
implement the terms of the Agreement, and thereby, the terms of the Agreement
shall control.

IT IS FURTHER ORDERED, that the above captioned proceedings are hereby
discontinued, except that Petitioner may re-open the proceedings for the sole
purpose of enforcing

K-7


--------------------------------------------------------------------------------




this Order, and for such other and further relief as the Court may deem
appropriate.

FOR:

PETITIONER,

FOR:

RESPONDENTS

 

Mirant Bowline, LLC

 

 Village of West Haverstraw,

 

            by their attorneys

 

           by their attorneys

 

HISCOCK & BARCLAY, LLP

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

 

 

Mark D. Lansing

 

John S. Edwards

 

50 Beaver Street

 

 

 

Albany, New York 12207

 

 

 

IT IS SO ORDERED.

E N T E R

Dated:

December     ,  2006

 

 

 

White Plains, New York

Thomas A. Dickerson

 

 

Justice of the Supreme Court

 

K-8


--------------------------------------------------------------------------------


EXHIBIT “L”

REFUND AND BACK TAX AMOUNTS

 

 

Mirant

 

Mirant

 

Mirant

 

Mirant

 

 

 

Tax

 

Bowline

 

Bowline

 

Lovett

 

Lovett

 

HVG

 

Jurisdiction

 

Refunds

 

Back Taxes

 

Refunds

 

Back Taxes

 

Back Taxes

 

Haverstraw

 

$

17,155,375

 

$

9,469,186

 

NA

 

NA

 

$

168,001

 

Stony Point

 

NA

 

NA

 

$

4,324,180

 

$

7,505,263

 

NA

 

Haverstraw Village

 

1,800,000

 

1,389,377

 

NA

 

NA

 

NA

 

West Haverstraw Vill.

 

200,000

 

160,249

 

NA

 

NA

 

87,696

 

School District

 

113,570,719

 

57,418,414

 

17,617,378

 

34,228,300

 

1,241,804

 

County

 

7,149,230

 

2,082,298

 

946,518

 

1,135,064

 

38,568

 

Co. Solid Waste Auth.

 

430,560

 

184,761

 

66,537

 

103,134

 

3,591

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

140,305,884

 

$

70,704,285

 

$

22,954,613

 

$

42,971,760

 

$

1,539,660

 

 

Aggregate Refunds:

 

$

163,260,497

 

 

 

 

 

Aggregate Back Taxes:

 

$

115,215,705

 

 

L-1


--------------------------------------------------------------------------------